



Exhibit 10.1






FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of August 8, 2016, by and among FOSSIL GROUP, INC., a Delaware
corporation (the “Borrower”), the Lenders party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders party to the
Credit Agreement (in such capacity, the “Administrative Agent”).
Statement of Purpose
The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement dated as of March 9, 2015 (the
“Existing Credit Agreement”), pursuant to which the Lenders have extended a term
loan and a revolving credit facility to the Borrower.
The Borrower has requested, and subject to the terms and conditions set forth
herein, the Administrative Agent and the Lenders have agreed, to amend the
Credit Agreement as specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the Statement
of Purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement (as defined below).


2.Amendments. Subject to and in accordance with the terms and conditions set
forth herein and in reliance upon the representations and warranties set forth
herein, the parties hereto hereby agree that (a) the Existing Credit Agreement
(other than the signature pages and the Schedules and Exhibits attached thereto,
except in each case as otherwise specifically amended in clauses (b) through (d)
below) is hereby amended such that, after giving effect to all such amendments,
it shall read in its entirety as set forth on Annex A attached hereto (as so
amended and as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), (b) Schedule 1.1E to the Credit
Agreement is hereby deleted, and (c) Exhibits F, I, and J to the Credit
Agreement are hereby amended such that, after giving effect to all such
amendments, they shall read in their entirety as set forth on Annexes B, C and D
hereto.


3.Effectiveness. The effectiveness of this Amendment shall be subject to the
satisfaction of each of the following conditions precedent:


(a)    the Administrative Agent shall have received, in each case in form and
substance reasonably satisfactory to the Administrative Agent:
(i)counterparts of this Amendment executed by the Borrower, the Required Lenders
and the Administrative Agent;


(ii)counterparts of the Collateral Agreement (including all completed schedules
and exhibits thereto) and the Subsidiary Guaranty Agreement, in each case duly
authorized and executed by the parties thereto;


(iii)a certificate of a Responsible Officer of each Credit Party certifying as
to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) such Credit





--------------------------------------------------------------------------------





Party’s certificate of incorporation or formation (or equivalent), as
applicable, and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) such Credit
Party’s bylaws or other governing document of such Credit Party as in effect on
the date of this Amendment, (C) resolutions duly adopted by such Credit Party’s
board of directors (or other governing body) authorizing and approving the
transactions contemplated in this Amendment and the execution, delivery and
performance of this Amendment and the other Loan Documents to which it is a
party, and (D) a good standing certificate for such Credit Party as of a recent
date from the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent).


(iv)a legal opinion from counsel to each Credit Party with respect to this
Amendment and the other Loan Documents executed in connection herewith addressed
to the Administrative Agent and the Lenders with respect to the Credit Parties,
the Loan Documents and such other matters as the Administrative Agent shall
request (which opinion shall expressly permit reliance by permitted successors
and assigns of the Administrative Agent and the Lenders);


(v)all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens);


(vi)(A) original stock certificates or other certificates evidencing the
certificated Capital Stock pledged pursuant to the Security Documents, together
with an undated stock power for each such certificate duly executed in blank by
the registered owner thereof and (B) each original promissory note pledged
pursuant to the Security Documents together with an undated allonge for each
such promissory note duly executed in blank by the holder thereof;


(vii)the results of a Lien search made against each of the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens);


(viii)evidence of property, business interruption and liability insurance
covering each Credit Party, evidence of payment of all insurance premiums for
the current policy year of each policy (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance);


(ix)security agreements duly executed by the applicable Credit Parties for all
federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable; and


(x)any other documents reasonably requested or as required by the terms of the
Security Documents to evidence the Administrative Agent’s security interest in
the Collateral;


(b)     the representations and warranties in Section 6 of this Amendment shall
be true and correct as of the First Amendment Effective Date;
(c)    the Borrower and each of the Subsidiary Guarantors shall have provided to
the Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in





--------------------------------------------------------------------------------





order to comply with the requirements of any Anti-Money Laundering Laws,
including, without limitation, the PATRIOT Act and any applicable “know your
customer” rules and regulations; and
(d)    the Borrower shall have paid all fees and expenses as separately agreed
to in connection with this Amendment, including, without limitation, (i) those
set forth in the Engagement Letter dated as of July 15, 2016 between the
Borrower and Wells Fargo Securities, LLC and (ii) all reasonable fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent).
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.
4.Further Assurances. The Borrower agrees to, and shall cause the Subsidiary
Guarantors to, execute and deliver such other Security Documents (including,
without limitation, Foreign Subsidiary Pledge Agreements for each Material
First-Tier Foreign Subsidiary) and, to the extent required by the Loan
Documents, make, execute and deliver all such additional and further acts,
things, deeds, instruments and documents as the Administrative Agent may
reasonably require for the purposes of implementing or effectuating the
provisions of this Amendment and the other Loan Documents.


5.Limited Effect. Except as expressly provided herein, the Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
This Amendment shall not be deemed (a) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document other than as expressly set forth herein,
(b) to prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, or (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with the Borrower, any of its Subsidiaries or any other Person with
respect to any other waiver, amendment, modification or any other change to the
Credit Agreement or the Loan Documents or any rights or remedies arising in
favor of the Lenders or the Administrative Agent, or any of them, under or with
respect to any such documents. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.


6.Representations and Warranties. The Borrower hereby represents and warrants
that (a) it has the corporate or other organizational power and authority to
make, deliver and perform this Amendment, (b) it has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment, (c) this Amendment has been duly executed and delivered on
behalf of such Person, (d) this Amendment constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (e) each of the
representations and warranties made by any Credit Party in or pursuant to the
Loan Documents is true and correct in all material respects (except to the
extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects), in each case on and as of the date hereof as if made on and as of
the date hereof, except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date, (f) no
Default or Event of Default has occurred and is continuing as of the date hereof
or would result after giving effect to this Amendment and the transactions
contemplated hereby and (g) each Material Domestic Subsidiary of the Borrower as
of the First Amendment Effective Date and each Material First-Tier Foreign
Subsidiary of the Borrower as of the First Amendment Effective Date, is listed
on Schedule 1 attached hereto.







--------------------------------------------------------------------------------





7.Costs, Expenses and Taxes. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent.


8.Execution in Counterparts. This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile, telecopy, pdf or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.


9.Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by, and construed in accordance with, the
law of the state of New York (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), without reference to the conflicts or
choice of law principles thereof THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW
BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS.


10.Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter.


11.Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their heirs, beneficiaries, successors and permitted
assigns.


[Signature Pages Follow]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


FOSSIL GROUP, INC.,
as the Borrower


By:
/s/Randy S. Hyne
Name:
Randy S. Hyne
Title:
Vice President, General Counsel and Secretary

























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







Administrative Agent and Lenders:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender


By:
/s/Buck Branson
Name:
Buck Branson
Title:
SVP























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------









BANK OF AMERICA, N.A., as Lender


By:
/s/Allison W. Connally
Name:
Allison W. Connally
Title:
Senior Vice President



























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Lender


By:
/s/Maria Riaz
Name:
Maria Riaz
Title:
Vice President





























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







FIFTH THIRD BANK, as Lender


By:
/s/Brian Anderson
Name:
Brian Anderson
Title:
Vice President





























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender


By:
/s/Brian Gingue
Name:
Brian Gingue
Title:
Senior Vice President



























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







COMPASS BANK, as Lender


By:
/s/Daniel Feldman
Name:
Daniel Feldman
Title:
Vice President





























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY,
as Lender


By:
/s/Sarah Bryson
Name:
Sarah Bryson
Title:
Senior Vice President



























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







COMERICA BANK, as Lender


By:
/s/Kyle J. Weiss
Name:
Kyle J. Weiss
Title:
Vice President





























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION, as Lender


By:
/s/Marianne T. Meil
Name:
Marianne T. Meil
Title:
Senior Vice President





























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as Lender


By:
/s/Alexander Charron
Name:
Alexander Charron
Title:
Vice President





























































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as Lender




By:
/s/Mark D. Rogers
Name:
Mark D. Rogers
Title:
Vice President































































































Fossil Group, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







Annex A to First Amendment
Published CUSIP Number: 34988HAA5
Revolving Credit CUSIP Number: 34988HAB3
Term Loan CUSIP Number: 34988HAC1








AMENDED AND RESTATED CREDIT AGREEMENT


dated as of March 9, 2015


(as amended by the First Amendment to Amended and Restated
Credit Agreement dated as of August 8, 2016)


by and among


FOSSIL GROUP, INC.,
as Borrower,


the Lenders referred to herein,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and Issuing Lender,


BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents


and


HSBC BANK USA, NATIONAL ASSOCIATION,
COMPASS BANK
and
FIFTH THIRD BANK,
as Documentation Agents




WELLS FARGO SECURITIES, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners



















--------------------------------------------------------------------------------







Table of Contents


Page




ARTICLE I
DEFINITIONS    1

Section 1.1
Definitions    1

Section 1.2
Other Definitions and Provisions    29

Section 1.3
Accounting Terms    29

Section 1.4
UCC Terms    30

Section 1.5
Rounding    30

Section 1.6
References to Agreement and Laws    30

Section 1.7
Times of Day    30

Section 1.8
Letter of Credit Amounts    30

ARTICLE II
REVOLVING CREDIT FACILITY    30

Section 2.1
Revolving Credit Loans    30

Section 2.2
Swingline Loans    31

Section 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans    32

Section 2.4
Repayment and Prepayment of Revolving Credit Loans and Swingline Loans    33

Section 2.5
Permanent Reduction of the Revolving Credit Commitment    34

Section 2.6
Termination of Revolving Credit Facility    35

ARTICLE III
LETTER OF CREDIT FACILITY    35

Section 3.1
L/C Commitment    35

Section 3.2
Procedure for Issuance of Letters of Credit    35

Section 3.3
Commissions and Other Charges    36

Section 3.4
L/C Participations    36

Section 3.5
Reimbursement Obligation of the Borrower    37

Section 3.6
Obligations Absolute    37

Section 3.7
Effect of Letter of Credit Application    38

Section 3.8
Guaranty by the Borrower of Reimbursement Obligations under Existing Letters of
Credit    38

ARTICLE IV
TERM LOAN FACILITY    38

Section 4.1
Initial Term Loan    38

Section 4.2
Procedure for Advance of Initial Term Loan    38

Section 4.3
Repayment of Initial Term Loan    39

Section 4.4
Prepayments of Term Loans    39






--------------------------------------------------------------------------------





ARTICLE V
GENERAL LOAN PROVISIONS    41

Section 5.1
Interest    41

Section 5.2
Notice and Manner of Conversion or Continuation of Loans    42

Section 5.3
Fees    43

Section 5.4
Manner of Payment    43

Section 5.5
Evidence of Indebtedness    44

Section 5.6
Adjustments    45

Section 5.7
Obligations of Lenders    45

Section 5.8
Changed Circumstances    46

Section 5.9
Indemnity    47

Section 5.10
Increased Costs    48

Section 5.11
Taxes    49

Section 5.12
Mitigation Obligations; Replacement of Lenders    52

Section 5.13
Incremental Loans    53

Section 5.14
Cash Collateral    56

Section 5.15
Extension of Term Loans and Revolving Credit Commitments    57

ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING    59

Section 6.1
Conditions to Closing and Initial Extensions of Credit    59

Section 6.2
Conditions to All Extensions of Credit    62

ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER    62

Section 7.1
Organization; Power; Qualification    63

Section 7.2
Subsidiaries and Capitalization; Material Domestic Subsidiaries and Material
First-Tier Foreign Subsidiaries    63

Section 7.3
Authorization Enforceability    63

Section 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc    63

Section 7.5
Compliance with Law; Governmental Approvals    64

Section 7.6
Tax Returns and Payments    64

Section 7.7
Intellectual Property Matters    64

Section 7.8
Environmental Matters    65

Section 7.9
Employee Benefit Matters    66

Section 7.10
Margin Stock    67

Section 7.11
Government Regulation    67

Section 7.12
Material Contracts    67

Section 7.13
Employee Relations    67

Section 7.14
[Reserved]    67

Section 7.15
Financial Statements    67






--------------------------------------------------------------------------------





Section 7.16
No Material Adverse Change    67

Section 7.17
Solvency    68

Section 7.18
Titles to Properties    68

Section 7.19
Litigation    68

Section 7.20
Absence of Defaults    68

Section 7.21
Senior Indebtedness Status    68

Section 7.22
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions    68

Section 7.23
Investment Bankers’ and Similar Fees    68

Section 7.24
Disclosure    69

ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES    69

Section 8.1
Financial Statements and Projections    69

Section 8.2
Officer’s Compliance Certificate    70

Section 8.3
Other Reports    70

Section 8.4
Notice of Litigation and Other Matters    70

Section 8.5
Accuracy of Information    72

ARTICLE IX
AFFIRMATIVE COVENANTS    73

Section 9.1
Preservation of Corporate Existence and Related Matters    73

Section 9.2
Maintenance of Property and Licenses    73

Section 9.3
Insurance    73

Section 9.4
Accounting Methods and Financial Records    73

Section 9.5
Payment of Taxes and Other Obligations    73

Section 9.6
Compliance With Laws and Approvals    74

Section 9.7
Environmental Laws    74

Section 9.8
Compliance with ERISA    74

Section 9.9
Compliance with Agreements    75

Section 9.10
Visits and Inspections; Lender Meetings    75

Section 9.11
Covenant to Guaranty and Provide Security    75

Section 9.12
Use of Proceeds    76

Section 9.13
Further Assurances    76

Section 9.14
Non-Consolidation    77

Section 9.15
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions    77

ARTICLE X
FINANCIAL COVENANTS    77

Section 10.1
Consolidated Total Leverage Ratio    77

Section 10.2
Consolidated Interest Coverage Ratio    77

ARTICLE XI
NEGATIVE COVENANTS    77

Section 11.1
Limitations on Indebtedness    77

Section 11.2
Limitations on Liens    79






--------------------------------------------------------------------------------





Section 11.3
Limitations on Investments    81

Section 11.4
Limitations on Fundamental Changes    83

Section 11.5
Limitations on Asset Dispositions    84

Section 11.6
Limitations on Restricted Payments    85

Section 11.7
Transactions with Affiliates    86

Section 11.8
Certain Accounting Changes; Organizational Documents    86

Section 11.9
Limitation on Payments and Modifications of Junior Indebtedness    86

Section 11.10
No Further Negative Pledges; Restrictive Agreements    87

Section 11.11
Nature of Business    87

Section 11.12
Amendments of Other Documents    87

Section 11.13
Sale Leasebacks    88

Section 11.14
Domestic Subsidiaries.    88

ARTICLE XII
DEFAULT AND REMEDIES    88

Section 12.1
Events of Default    88

Section 12.2
Remedies    90

Section 12.3
Rights and Remedies Cumulative; Non-Waiver; etc    91

Section 12.4
Crediting of Payments and Proceeds    92

Section 12.5
Administrative Agent May File Proofs of Claim    92

Section 12.6
Credit Bidding    93

ARTICLE XIII
THE ADMINISTRATIVE AGENT    93

Section 13.1
Appointment and Authority    93

Section 13.2
Rights as a Lender    94

Section 13.3
Exculpatory Provisions    94

Section 13.4
Reliance by the Administrative Agent    95

Section 13.5
Delegation of Duties    95

Section 13.6
Resignation of Administrative Agent    96

Section 13.7
Non-Reliance on Administrative Agent and Other Lenders    97

Section 13.8
No Other Duties, etc    97

Section 13.9
Collateral and Guaranty Matters    97

Section 13.10
Release of Liens and Guarantees of Subsidiaries    98

Section 13.11
Specified Cash Management Arrangements and Specified Hedge Agreements    98

ARTICLE XIV
MISCELLANEOUS    98

Section 14.1
Notices    98

Section 14.2
Amendments, Waivers and Consents    100

Section 14.3
Expenses; Indemnity    102

Section 14.4
Right of Set Off    104






--------------------------------------------------------------------------------





Section 14.5
Governing Law; Jurisdiction, Etc    105

Section 14.6
Waiver of Jury Trial    106

Section 14.7
Reversal of Payments    106

Section 14.8
Injunctive Relief; Punitive Damages    106

Section 14.9
Successors and Assigns; Participations    106

Section 14.10
Confidentiality    110

Section 14.11
Performance of Duties    111

Section 14.12
All Powers Coupled with Interest    111

Section 14.13
Survival    111

Section 14.14
Titles and Captions    111

Section 14.15
Severability of Provisions    111

Section 14.16
Counterparts; Integration; Effectiveness; Electronic Execution    112

Section 14.17
Term of Agreement    112

Section 14.18
USA Patriot Act    112

Section 14.19
Independent Effect of Covenants    112

Section 14.20
Inconsistencies with Other Documents    113

Section 14.21
Defaulting Lenders    113

Section 14.22
Amendment and Restatement; No Novation    115

Section 14.23
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    115








--------------------------------------------------------------------------------











EXHIBITS
Exhibit A-1    -    Form of Revolving Credit Note
Exhibit A-2    -    Form of Swingline Note
Exhibit A-3    -    Form of Term Loan Note
Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Notice of Account Designation
Exhibit D    -    Form of Notice of Prepayment
Exhibit E    -    Form of Notice of Conversion/Continuation
Exhibit F    -    Form of Officer’s Compliance Certificate
Exhibit G    -    Form of Assignment and Assumption
Exhibit H    -    Form of Subsidiary Guaranty Agreement
Exhibit I    -    Form of Collateral Agreement
Exhibit J    -    Form of Joinder Agreement
Exhibit K-1
-    Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit K-2
-    Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit K-3
-    Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit K-4    -    Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)
SCHEDULES
Schedule 1.1A    -    Existing Letters of Credit
Schedule 1.1B    -    Equity Investors
Schedule 1.1C    -    Revolving Credit Commitments
Schedule 1.1D    -    Term Loan Commitments
Schedule 7.1    -    Jurisdictions of Organization and Qualification
Schedule 7.2A    -    Subsidiaries and Capitalization
Schedule 7.2B    -    Material Domestic Subsidiaries and Material First-Tier
Foreign Subsidiaries
Schedule 7.9    -    ERISA Plans
Schedule 7.12    -    Material Contracts
Schedule 7.13    -    Labor and Collective Bargaining Agreements
Schedule 7.18    -    Real Property
Schedule 8.1    -    Foreign Subsidiaries excluded from Audit
Schedule 11.1    -    Indebtedness and Guaranty Obligations
Schedule 11.2    -    Existing Liens
Schedule 11.3    -    Existing Loans, Advances and Investments
Schedule 11.7    -    Transactions with Affiliates







--------------------------------------------------------------------------------









AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 9, 2015, by and among
FOSSIL GROUP, INC., a Delaware corporation (the “Borrower”), the lenders who are
party to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof (collectively with the lenders party hereto, the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as the Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower, certain subsidiaries of the Borrower party thereto, the lenders
party thereto and the Administrative Agent have entered into that certain Credit
Agreement dated as of May 17, 2013 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Credit Agreement and extend certain credit facilities to the Borrower
on the terms and conditions of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I


DEFINITIONS
Section 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.





--------------------------------------------------------------------------------





“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Act and The Currency
and Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, regulations, permits, licenses and orders of courts
or Governmental Authorities and all orders and decrees of all courts and
arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than 1.00 to 1.00
0.20%
1.50%
0.50%
II
Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00
0.25%
1.75%
0.75%
III
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.30%
2.00%
1.00%
IV
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
0.35%
2.25%
1.25%
V
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
0.40%
2.50%
1.50%
VI
Greater than or equal to 3.00 to 1.00
0.45%
2.75%
1.75%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended Fiscal Quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level III from and
after the First Amendment Effective Date until the first Calculation Date
occurring after the First Amendment Effective Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently ended Fiscal Quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 8.2 for the
most recently ended Fiscal Quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level VI until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter of the Borrower preceding such Calculation
Date. The Applicable Margin shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (x) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (y) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(z) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 5.4. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect





--------------------------------------------------------------------------------





to Section 5.1(c) or Section 12.2 or any of their other rights under this
Agreement. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, in its capacity as “left-side”
lead arranger and joint bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Chase Bank, N.A., in their respective capacities as
joint lead arrangers and joint bookrunners, and their successors.
“Asset Disposition” means the disposition (including any series of related
dispositions) of any assets (including, without limitation, any Capital Stock
owned) of any Credit Party or any Subsidiary thereof, whether by sale, lease,
transfer or otherwise, having a fair market value (including an aggregate fair
market value) of $1,000,000 or more. The term “Asset Disposition” shall not
include any Equity Issuance.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 5.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1.0%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
“Borrower Materials” has the meaning assigned thereto in Section 8.4.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Dallas, Texas, Charlotte, North Carolina or New York, New York, are open for the
conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) above and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.





--------------------------------------------------------------------------------





“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing; provided that debt securities that are or by
their terms may be convertible or exchangeable into or for Capital Stock shall
not constitute Capital Stock prior to conversion or exchange thereof.
“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent, the Issuing Lender and the Swingline Lender shall agree, in their
reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the Issuing Lender and the Swingline Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof, (b) commercial
paper maturing no more than 270 days from the date of creation thereof and
currently having one of the three highest ratings obtainable from either
Standard & Poor’s Ratings Services, a division of the McGraw-Hill Companies,
Inc. (or any successor thereto), or Moody’s Investors Service, Inc. (or any
successor thereto), (c) certificates of deposit maturing no more than one year
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States or any State thereof, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria of clause (c) above, (f)
investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above, and (g) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
“Cash Management Agreement” means any agreement to provide cash management
services, including p-cards (including purchasing cards and commercial cards),
treasury, depository, overdraft, credit or debit card (including non-card
electronic payables), electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.





--------------------------------------------------------------------------------





“Change in Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
the Equity Investors becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a “person” or “group” shall be
deemed to have “beneficial ownership” of all securities that such “person” or
“group” has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than twenty-five percent (25%) of the equity securities of
the Borrower entitled to vote in the election of members of the board of
directors (or equivalent governing body) of the Borrower;
(b)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Capital Stock in excess of Threshold Amount any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein; or
(c)    the Borrower shall fail to own, directly or indirectly, one hundred
percent (100%) of the Capital Stock of each of the Subsidiary Guarantors (other
than any Subsidiary Guarantor (i) that is liquidated, wound-up or dissolved in a
transaction permitted under Section 11.4; (ii) that merges, consolidates or
combines with another Person in a transaction in which such Subsidiary Guarantor
is not the continuing or surviving entity and which is permitted by Section 11.4
or (iii) that ceases to be a Subsidiary as a result of an Asset Disposition that
is permitted by Section 11.5).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued by any
Governmental Authority (including any regulatory authority) in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
“Closing Date” means March 9, 2015, the date of this Agreement and the date on
which the amendment and restatement of the Existing Credit Agreement is
effective.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder.
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
“Collateral Agreement” means the collateral agreement dated as of the First
Amendment Effective Date executed by the Credit Parties in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit I.
“Commercial Letter of Credit Facility” means the uncommitted letter of credit
facility among Borrower, Fossil Partners, Fossil Group Europe GmbH, Fossil Asia
Pacific Ltd. and The Hong Kong and Shanghai Banking Corporation





--------------------------------------------------------------------------------





Limited (“HSBC”) evidenced by the letter agreement dated as of November 5, 2012,
as the same may be amended, modified, supplemented, renewed, extended or
replaced from time to time (including, without limitation, any participation
agreement existing from time to time between HSBC and Wells Fargo relating
thereto and any replacement thereto provided from time to time by Wells Fargo).
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise tax expense during such period, (ii) Consolidated Interest Expense,
(iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future), (iv)  the amount of premium payments paid by the
Borrower or its Subsidiaries, and charges in respect of unamortized fees and
expenses, in each case associated with the repayment of Indebtedness,
(v) expenses relating to stock-based compensation plans resulting from the
application of Financial Accounting Standards Board Statement No. 123R, (vi)
subject to approval by the Administrative Agent, one-time restructuring charges
and reserves in an aggregate amount not to exceed $30,000,000 during the term of
this Agreement and (vii) subject to approval by the Administrative Agent,
one-time restructuring charges and reserves incurred after the First Amendment
Effective Date and prior to December 31, 2017, in an aggregate amount not to
exceed $125,000,000 minus (c) interest income for such period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive Fiscal Quarters ending
on or immediately prior to such date.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements) for such period. For purposes hereof,
“interest” shall include interest imputed on the Attributable Indebtedness in
respect of any Capital Lease or Synthetic Lease.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that, in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,





--------------------------------------------------------------------------------





(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) all Indebtedness (other than Attributable
Indebtedness with respect to Capital Leases and Synthetic Leases in an amount
not to exceed $90,000,000) of the Borrower and its Subsidiaries minus (b) all
undrawn letters of credit.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 12.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 14.21(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loans, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with





--------------------------------------------------------------------------------





reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 14.21(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided, that if such Capital Stock is issued pursuant to a
plan for the benefit of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 14.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 14.9(b)(iii)).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained for the employees of
any Credit Party or any current or former ERISA Affiliate.





--------------------------------------------------------------------------------





“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law brought
by any Person, including, without limitation, any and all claims by Governmental
Authorities for cleanup, removal, response or remedial actions or damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment from Hazardous Materials.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals and orders of courts or Governmental Authorities,
relating to the protection of public health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of any hazardous
waste (as defined by 42 U.S.C. §6903(5)), hazardous substance (as defined by 42
U.S.C. §9601(14)), hazardous material (as defined by 49 U.S.C. §5102(2)), toxic
pollutant (as listed pursuant to 33 U.S.C. §1317), or pollutant or contaminant
(as pollutant or contaminant is defined in 33 U.S.C. §9601(33)).
“Equity Investors” means, collectively, the Persons listed on Schedule 1.1B
attached hereto who constitute senior management of the Borrower on the Closing
Date and who own Capital Stock of the Borrower on the Closing Date.
“Equity Issuance” means any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party of (i) shares of its Capital
Stock, (ii) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (iii) any shares of its Capital Stock pursuant to the conversion
of any debt securities to equity. The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder





--------------------------------------------------------------------------------





at the time the guarantee of such Subsidiary Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1A.
“Extended Revolving Credit Commitment” shall have the meaning assigned to such
term in Section 5.15(f).
“Extended Term Loans” shall have the meaning assigned to such term in Section
5.15(h).
“Extension” shall have the meaning assigned to such term in Section 5.15(a).
“Extension Offer” shall have the meaning assigned to such term in Section
5.15(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into with the implementation of such sections of the Code.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that, if such rate is not so
published for any day which is a Business Day, “Federal Funds Rate” means the
average of the quotation for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.





--------------------------------------------------------------------------------





“Fee Letter” means the fee letter agreement dated April 15, 2013 among the
Borrower, the Administrative Agent and Wells Fargo Securities, LLC (as
supplemented by the fee letter agreement dated February 13, 2015 among the
Borrower, the Administrative Agent and Wells Fargo Securities, LLC).
“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement dated as of the First Amendment Effective Date.
“First Amendment Effective Date” means August [__], 2016.
“Fiscal Quarter” means one of the four (4) periods falling in each Fiscal Year,
each such period being thirteen (13) weeks in duration, with the first such
period in any Fiscal Year beginning on the first day of such Fiscal Year and the
last such period in any Fiscal Year ending on the last Saturday closest to
December 31.
“Fiscal Year” means the fifty-two (52) or fifty-three (53) week period beginning
on the date which is one day after the end of the similar preceding period and
ending on the Saturday closest to December 31st.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Pledge Agreements” means pledge and security agreements or
other agreements entered into in connection with the First Amendment or in
accordance with Section 9.11 that are valid and enforceable under the laws of
the foreign jurisdictions in which the Material First-Tier Foreign Subsidiaries
are organized, in each case at the Administrative Agent’s request and in form
and substance reasonably satisfactory to the Administrative Agent, pursuant to
which the Administrative Agent, for the benefit of the Secured Parties and as
security for the Obligations, is granted a security interest (or the equivalent
under the applicable foreign laws) in sixty-five percent (65%) of the total
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
each Material First-Tier Foreign Subsidiary.
“Fossil Partners” means Fossil Partners, L.P.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.





--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, hazardous materials, solid
waste, special waste, extremely hazardous waste, hazardous constituent,
restricted hazardous waste, pollutants, contaminants, chemical substances or
mixtures or toxic substances under any Environmental Law, (b) which are listed,
defined, designated or classified as, or otherwise determined by any
Environmental Law to be hazardous, ignitable, dangerous, toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment, or (c) which contain,
without limitation, asbestos in friable form, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum or petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedge Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article XI, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.
“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a)(ii).
“Incremental Agreement” means an agreement in form and substance satisfactory to
the Administrative Agent and executed by the Borrower, the Administrative Agent
and the applicable Incremental Lender to effectuate an Incremental Loan
Commitment in connection with Section 5.13.
“Incremental Lender” has the meaning assigned thereto in Section 5.13(b).
“Incremental Loan Commitments” has the meaning assigned thereto in Section
5.13(a).
“Incremental Loans” has the meaning assigned thereto in Section 5.13(a).
“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a).
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a).
“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a).





--------------------------------------------------------------------------------





“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
5.13(a).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following calculated in accordance with GAAP:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except (i) trade
payables arising in the ordinary course of business not more than ninety (90)
days past due, or (ii) that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)    all obligations of any such Person in respect of Disqualified Capital
Stock;
(h)    all Net Hedging Obligations of any such Person in excess of $25,000,000
in the aggregate for all Credit Parties; and
(i)    all Guaranty Obligations of any such Person with respect to any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” has the meaning assigned thereto in Section 5.1(b).





--------------------------------------------------------------------------------





“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement.
“Investments” has the meaning assigned thereto in Section 11.3.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or
any successor thereto and (b) with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof.
“Joinder Agreement” means an agreement entered into in accordance with Section
9.11 that is substantially in the form attached as Exhibit J or in such other
form as may be acceptable to the Administrative Agent.
“Junior Indebtedness” means, collectively, (a) all Subordinated Indebtedness and
(b) unsecured Indebtedness permitted under Section 11.1(n).
“L/C Commitment” means the lesser of (a) Ten Million Dollars ($10,000,000) and
(b) the Revolving Credit Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Issuing Lender and the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.
“LIBOR” means,
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%).
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any successor page), then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent





--------------------------------------------------------------------------------





at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page), then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
if LIBOR shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
LIBOR Rate =
LIBOR
 
1.00 minus the Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Subsidiary Guaranty Agreement,
the Fee Letter and each other document, instrument, certificate and agreement
required to be executed and delivered by any Credit Party or any of its
Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Specified Hedge Agreement and any Specified
Cash Management Arrangement).
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.
“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, or (b) the ability of any such Person or Persons referred to
in clause (a) preceding (either individually or taken as a whole as provided
therein) to perform its or their obligations under the Loan Documents to which
it is or they are (as applicable) a party.
“Material Contract” means any agreement to which any Credit Party or any
Subsidiary thereof is a party that is of the type referred to as a “material
definitive agreement” in Form 8-K or required to be attached as an exhibit to a
filing in accordance with Item 601 of Regulation S-K as promulgated by the SEC.





--------------------------------------------------------------------------------





“Material Domestic Subsidiary” means each Domestic Subsidiary of the Borrower
existing on the Closing Date or acquired or created or existing after the
Closing Date which, at any time on or after the Closing Date, has assets having
an aggregate book value (determined in accordance with GAAP) of greater than
$50,000,000 as determined in accordance with Section 8.1(c). For avoidance of
doubt, once it has been so determined that any Domestic Subsidiary has assets
which meet such threshold, then such Domestic Subsidiary shall thereupon and at
all times thereafter be deemed to be a “Material Domestic Subsidiary” for
purposes of this Agreement, irrespective of any subsequent change in its assets.
“Material First-Tier Foreign Subsidiary” means each Foreign Subsidiary of the
Borrower existing on the Closing Date or acquired or created or existing after
the Closing Date which is owned directly by the Borrower and/or one or more
Domestic Subsidiaries and which, at any time on or after the Closing Date, has
assets having an aggregate book value (determined in accordance with GAAP) of
greater than $50,000,000 for two consecutive Fiscal Quarters as determined in
accordance with Section 8.1(c). For avoidance of doubt, once it has been so
determined that any such Foreign Subsidiary has assets which meet such
threshold, then such Foreign Subsidiary shall thereupon and at all times
thereafter be deemed to be a “Material First-Tier Foreign Subsidiary” for
purposes of this Agreement, irrespective of any subsequent change in its assets.
“Maximum Swingline Amount” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their
reasonable discretion.
“Moody’s Rating” means the private or public corporate family rating of the
Borrower and its Subsidiaries from Moody’s Investor Service, Inc., and any
successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less the sum of (i) all income taxes and other taxes
assessed by a Governmental Authority as a result of such disposition and any
other fees and expenses incurred in connection with such disposition and
(ii) the principal amount of, premium, if any, and interest on any Indebtedness
secured by a Lien on the asset (or a portion thereof) disposed of, which
Indebtedness is required to be repaid in connection with such disposition and
(b) with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by any Credit Party or any of its Subsidiaries therefrom less
the sum of (i) all fees and expenses in connection therewith and (ii) the
principal amount of, premium, if any, and interest on any Indebtedness secured
by a Lien on the asset (or a portion thereof) subject to such Insurance and
Condemnation Event, which Indebtedness is required to be repaid in connection
therewith.
“Net Hedging Obligations” means, as of any date, the Termination Value of any
Hedge Agreement on such date.
“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 14.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.





--------------------------------------------------------------------------------





“Non-Material Foreign Subsidiary” means a Foreign Subsidiary which, at any date
of determination, has assets having an aggregate book value (determined in
accordance with GAAP) of $20,000,000 or less.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by any one or more of the Credit Parties to any one or more of the Secured
Parties or the Administrative Agent, in each case under any Loan Document or
otherwise, with respect to any Loan or Letter of Credit of every kind, nature
and description, direct or indirect, absolute or contingent, due or to become
due, contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note (including interest and fees that accrue after the
commencement by or against the Borrower or any other Credit Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding); provided that (i) the Specified Obligations shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of the Specified
Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12(b)).
“Participant” has the meaning assigned thereto in Section 14.9(d).
“Participant Register” has the meaning assigned thereto in Section 14.9(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.





--------------------------------------------------------------------------------





“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 or
Section 430 of the Code and which (a) is maintained for the employees of any
Credit Party or any ERISA Affiliate or (b) has at any time within the preceding
six (6) years been maintained for the employees of any Credit Party or any
current or former ERISA Affiliates.
“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements:
(a)    no less than fifteen (15) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered written notice of
such acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;
(b)    the Borrower shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;
(c)    the Person or business to be acquired shall be in a substantially similar
line of business as the Borrower and its Subsidiaries pursuant to Section 11.11;
(d)    if such transaction is a merger or consolidation, the Borrower or a
Subsidiary shall be the surviving Person and no Change in Control shall have
been effected thereby;
(e)    the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11;
(f)    no later than five (5) Business Days prior to the proposed closing date
of such acquisition, the Borrower, to the extent requested by the Administrative
Agent, (i) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) shall have delivered to (including via
arrangement for the Administrative Agent to have access to virtual data-rooms,
if applicable), or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information, which shall
be in form and substance reasonably satisfactory to the Administrative Agent;
(g)    no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith;
(h)    the Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent, that the entity to be acquired had
Consolidated EBITDA for the four (4) Fiscal Quarter period ended immediately
prior to the proposed closing date of such acquisition that either (i) was
positive or (ii) was negative in an amount not to exceed $10,000,000;
(i)    after giving effect to the acquisition, at least $50,000,000 in
availability shall exist under the Revolving Credit Facility; and
(j)    the Borrower shall provide such other documents and other information as
may be reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) in connection with the acquisition.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, deferred payments or
Capital Stock of the Borrower, net of the applicable acquired company’s cash and
Cash Equivalents balance (as shown on its most recent financial statements
delivered in connection





--------------------------------------------------------------------------------





with the applicable Permitted Acquisition), to be paid in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition.
“Permitted Acquisition Diligence Information” means, with respect to any
acquisition proposed by the Borrower or any Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).
“Permitted Acquisition Documents” means, with respect to any acquisition
proposed by the Borrower or any Subsidiary, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document of a material nature executed or delivered in connection therewith and
any amendment, modification or supplement to any of the foregoing.
“Permitted Liens” means the Liens permitted pursuant to Section 11.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning assigned thereto in Section 8.4.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, subject to the proviso below and for purposes of
calculating certain definitions and compliance with any test or financial
covenant under this Agreement for any period, that such Specified Transaction
(and all other Specified Transactions that have been consummated during the
applicable period) and the following transactions in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the Property or Person subject to such
Specified Transaction, (i) in the case of a disposition of all or substantially
all of the Capital Stock of a Subsidiary or any division, business unit, product
line or line of business, shall be excluded and (ii) in the case of a Permitted
Acquisition, shall be included (provided that such income statement items to be
included are reflected in financial statements or other financial data
reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact),
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by the Borrower or any of its Subsidiaries in connection therewith, which
Indebtedness, if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided,
that the foregoing pro forma adjustments may be applied to any such definition,
test or financial covenant solely to the extent that such adjustments (1) are
reasonably expected to be realized within twelve (12) months of such Specified
Transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent and (2) are
calculated on a basis consistent with GAAP and Regulation S-X of the Exchange
Act.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Public Lenders” has the meaning assigned thereto in Section 8.4.





--------------------------------------------------------------------------------





“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 14.9(c).
“Reimbursement Obligation” means the obligation of the Borrower (and, in the
case of the Existing Letters of Credit, Fossil Partners) to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, executive vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of such Person or any other officer
of such Person reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
“Restricted Payments” has the meaning assigned thereto in Section 11.6.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Lender to make Revolving Credit Loans to, and to purchase
participations in L/C Obligations and Swingline Loans for the account of the
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 5.13) and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 5.13). The aggregate Revolving Credit
Commitment of all Revolving Credit Lenders on the Closing Date shall be
$1,050,000,000, and the Revolving Credit Commitment of each Lender is set forth
on Schedule 1.1C.
“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Lender to (b) the Revolving Credit Commitment of all the
Revolving Credit Lenders.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such Revolving Credit Facility
established pursuant to Section 5.13).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to the Revolving Credit Facility (including any such revolving loan resulting
from any increase in the Revolving Credit Facility pursuant to Section 5.13).





--------------------------------------------------------------------------------





“Revolving Credit Maturity Date” means the earliest to occur of (a) May 17,
2018, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 12.2(a), or (d) if maturity is
extended pursuant to Section 5.15, such extended maturity date as determined in
accordance with Section 5.15.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date in respect of Letters of
Credit and any other changes in the aggregate amount of the L/C Obligations as
of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
“S&P Rating” means the private or public corporate family rating of the Borrower
and its Subsidiaries from Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Closing Date, Cuba, Iran,
North Korea, Sudan, Syria and the Crimea Region).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means collectively, the Lenders, the Administrative Agent, the
Swingline Lender, any Issuing Lender, any Hedge Bank, any Cash Management Bank,
any other holder from time to time of any of the Obligations and, in each case,
their respective successors and permitted assigns.
“Security Documents” means the collective reference to the Collateral Agreement,
Foreign Subsidiary Pledge Agreements, each Joinder Agreement and each other
agreement or writing entered into on the First Amendment Effective Date or in
accordance with Section 9.11 or otherwise that is pursuant to which any Credit
Party purports to pledge or grant a security interest in or other Lien on any
Property or assets securing the Obligations (or any party thereof) or any such
Person purports to guaranty the payment and/or performance of the Obligations
(or any part thereof).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to





--------------------------------------------------------------------------------





pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Cash Management Arrangement” means any Cash Management Agreement
entered into by (a) any Credit Party and (b) any Cash Management Bank, as
counterparty. No Cash Management Bank that is a party to a Specified Cash
Management Arrangement shall have any rights in connection with the management
or release of any Collateral or of the Obligations of any Credit Party under any
Loan Document.
“Specified Cash Management Obligations” means all existing or future payment and
other obligations owing by any Credit Party under any Specified Cash Management
Arrangement.
“Specified Hedge Agreement” means any Hedge Agreement entered into by (a) any
Credit Party and (b) Hedge Bank. No Hedge Bank that is a party to a Specified
Hedge Agreement shall have any rights in connection with the management or
release of any Collateral or of the Obligations of any Credit Party under any
Loan Document.
“Specified Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party under any Specified Hedge Agreement (other
than an Excluded Swap Obligation).
“Specified Obligations” means, collectively, (a) all Specified Hedge Obligations
and (b) all Specified Cash Management Obligations.
“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or Capital Stock of any Subsidiary of the Borrower or any
division, business unit, product line or line of business, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness, (d) the classification of any
asset, business unit, division or line of business as a discontinued operation
and (e) the Transactions.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations pursuant to a written agreement between the
applicable subordinated lender, the Administrative Agent and the applicable
Credit Party or Subsidiary, and containing such other terms and conditions, in
each case as are reasonably satisfactory to the Administrative Agent.
“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Capital Stock of
any other class or classes of such corporation, partnership, limited liability
company or other entity shall have or might have voting power by reason of the
happening of any contingency). Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect Material
Domestic Subsidiaries of the Borrower in existence on the First Amendment
Effective Date or which are or hereafter become a party to the Subsidiary
Guaranty Agreement pursuant to Section 9.11.
“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement dated
as of the First Amendment Effective Date executed by the Subsidiary Guarantors
in favor of the Administrative Agent, for the ratable benefit and the Secured
Parties, substantially in the form attached as Exhibit H.





--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swingline Facility” means the uncommitted swingline facility established
pursuant to Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A‑2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding) assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loans) in an aggregate
principal amount not to exceed the amount set forth opposite such Term Loan
Lender’s name on the Register, as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms hereof
and (b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans. The aggregate Term Loan Commitment with respect
to the Initial Term Loan of all Lenders on the Closing Date shall be
$231,250,000, and the Term Loan Commitment of each Lender is set forth on
Schedule 1.1D.
“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to Section
5.13).
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
“Term Loan Maturity Date” means the earliest to occur of (a) May 17, 2018,
(b) the date of termination of the Revolving Credit Commitment pursuant to
Section 12.2(a), or (c) if maturity is extended pursuant to Section 5.15, such
extended maturity date as determined in accordance with Section 5.15.
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.
“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.
“Termination Event” means, except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice





--------------------------------------------------------------------------------





requirement has not been waived by the PBGC, or (b) the withdrawal of any Credit
Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan or Multiemployer Plan by the PBGC, or (e) any other
event or condition which would constitute grounds under Section 4042(a) of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan, or (f) the imposition of a Lien pursuant to Section 412 or Section
430(k) of the Code or Section 302 or Section 303(k) of ERISA, or (g) the partial
or complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (h) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a Pension
Plan under Section 4042 of ERISA.
“Termination Value” means, in respect of any one or more Hedge Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreements, (a) for any date on or after the date such
Hedge Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Threshold Amount” means $25,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding principal amount of Term
Loans of such Lender at such time.
“Transactions” means, collectively, (a) the refinancing of all Indebtedness
under the Existing Credit Agreement on the Closing Date, (b) the initial
Extensions of Credit, and (c) the payment of the all transaction fees, charges
and other amounts related to this Credit Facility (including, without
limitation, any financing fees, legal fees and expenses, due diligence fees or
any other fees and expenses in connection therewith), incurred in connection
with items (a) through (b) above.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g)(ii)(B)(3).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly‑Owned Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.





--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared, in conformity with GAAP, applied on a consistent basis, as in
effect from time to time and in a manner consistent with that used in preparing
the audited financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to FASB ASC 825 and
FASB ASC 470-20 (or any similar accounting principle) permitting a Person to
value its financial liabilities or Indebtedness at the fair value thereof.
(b)    Notwithstanding anything to the contrary in this Agreement, for purposes
of determining compliance with any test or financial covenant contained in this
Agreement (including for purposes of determining the Applicable Margin) with
respect to any period during which any Specified Transaction occurs, such test
or financial covenant shall be calculated with respect to such period and such
Specified Transaction (and all other Specified Transactions that have been
consummated during such period) on a Pro Forma Basis.
(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Section 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.





--------------------------------------------------------------------------------





Section 1.5    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
Section 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
Section 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
ARTICLE II


REVOLVING CREDIT FACILITY
Section 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.
Section 2.2    Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender may (or may not) in its discretion from time to time make
Swingline Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date; provided, that (a) after
giving effect to any amount requested, the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment and (b) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested) shall not exceed the lesser of (i) the Revolving Credit Commitment
less the sum of all outstanding Revolving Credit Loans and the L/C Obligations
and (ii) the Maximum Swingline Amount.





--------------------------------------------------------------------------------





(b)    Refunding.
(i)    Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii)    The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 13.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
(iii)    Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if, prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 12.1(i)
or (j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation, and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).
(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 14.21.
Section 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 noon (i) on the same





--------------------------------------------------------------------------------





Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be (x) with respect to Base Rate
Loans (other than Swingline Loans), in an aggregate principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof, provided that
any borrowing of Base Rate Loans may be in an aggregate amount that is equal to
the entire unused balance of the Revolving Credit Commitment or that is required
to finance the amount of a Reimbursement Obligation under a Letter of Credit,
(y) with respect to LIBOR Rate Loans, in an aggregate principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (z) with
respect to Swingline Loans, in an aggregate principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof, (C) whether such Loan is to be a
Revolving Credit Loan or Swingline Loan, (D) in the case of a Revolving Credit
Loan, whether such Loan is to be a LIBOR Rate Loan or a Base Rate Loan, and
(E) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto. If the Borrower fails to specify a type of Loan in a Notice
of Borrowing, then the applicable Loans shall be made as Base Rate Loans. If the
Borrower requests a borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
12:00 noon shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).
Section 2.4    Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.
(b)    Mandatory Prepayments due to Overadvances. If at any time the Revolving
Credit Outstandings exceed the Revolving Credit Commitment, the Borrower agrees
to repay, immediately upon notice from the Administrative Agent and by payment
to the Administrative Agent for the account of the Revolving Credit Lenders, an
amount equal to such excess, with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 12.2(b)).
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
12:00 noon (i) on the same Business Day as each date of prepayment of a Base
Rate Loan or Swingline Loan and (ii) at least three (3)





--------------------------------------------------------------------------------





Business Days before each date of prepayment of a LIBOR Rate Loan, specifying
the date and amount of prepayment and whether the prepayment is of LIBOR Rate
Loans, Base Rate Loans, Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be,
except for mandatory prepayments required under Section 2.4(b) or
Section 4.4(b), in an aggregate amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 12:00 noon shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. Each notice of reduction and prepayment in full of the
entire Revolving Credit Commitment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other Indebtedness, in which
case such notice may be revoked by the Borrower by notice to the Administrative
Agent received on or prior to the specified effective date of such reduction, if
such condition is not satisfied.
(d)    Other Mandatory Prepayments. Upon the occurrence of any event triggering
the prepayment requirement (i) under Section 4.4(b)(i) or 4.4(b)(ii) and in the
event the Borrower elects not to prepay Term Loans pursuant to Section 4.4(b) or
if proceeds remain after the prepayment of the Term Loan Facility pursuant to
Section 4.4(b) or (ii) under Section 4.4(b)(iii) and proceeds remain after the
prepayment of the Term Loan Facility pursuant to Section 4.4(b), the Borrower
shall promptly deliver a Notice of Prepayment to the Administrative Agent and
upon receipt of such notice, the Administrative Agent shall promptly so notify
the Lenders. Each prepayment of the Revolving Credit Loans under this Section
shall be applied on the date of the required prepayment under Section 4.4(b) to
prepay the outstanding principal amount of the Revolving Credit Loans and (x) if
such prepayment is made under Section 4.4(b)(i) or 4.4(b)(ii), without a
corresponding reduction of the Revolving Credit Commitment, or (y) if such
prepayment is made under Section 4.4(b)(iii), with a corresponding reduction of
the Revolving Credit Commitment, in each case with any remaining proceeds after
all Revolving Credit Loans have been paid to be retained by the Borrower.
(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
(f)    Hedge Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedge Agreement.
Section 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.
(b)    Mandatory Reduction. If at any time excess proceeds remain after
prepayment of the Term Loan Facility pursuant to Section 4.4(b) resulting from
the occurrence of any event triggering prepayment under Section 4.4(b)(iii), the
Revolving Credit Commitment shall be permanently reduced on the date of such
required prepayment by an amount equal to the amount of such excess proceeds.
(c)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and, if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment





--------------------------------------------------------------------------------





as so reduced, the Borrower shall be required to deposit Cash Collateral in a
Cash Collateral account opened by the Administrative Agent in an amount equal to
such excess. Such Cash Collateral shall be applied in accordance with
Section 12.2(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment, the L/C Commitment, the
Swingline Facility and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
Section 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitment, as well as the L/C Commitment,
shall terminate on the Revolving Credit Maturity Date.
ARTICLE III


LETTER OF CREDIT FACILITY
Section 3.1    L/C Commitment.
(a)    Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue performance standby letters of credit and, at
the sole discretion of the Issuing Lender, financial standby letters of credit
(the “Letters of Credit”) for the account of the Borrower (or, in the case of
the Existing Letters of Credit, for the account of Fossil Partners) on any
Business Day from the Closing Date through but not including the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date in such form as may be
approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (a) the L/C Obligations would exceed the L/C Commitment
or (b) the Revolving Credit Outstandings would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $50,000 (or such lesser amount as agreed to by the Issuing
Lender), (ii) be a letter of credit issued to support obligations of the
Borrower or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date no more than twelve (12)
months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one (1) year periods pursuant to
the terms of the Letter of Credit Application or other documentation acceptable
to the Issuing Lender), which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iv) be subject to
the Uniform Customs and/or ISP98, as set forth in the Letter of Credit
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires. As of the Closing Date, each of
the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder. The L/C Commitment shall automatically terminate
concurrently with the termination of the Revolving Credit Commitment.
(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 14.21.
Section 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall





--------------------------------------------------------------------------------





the Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Letter of Credit Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by the Issuing Lender and the
Borrower. The Issuing Lender shall promptly furnish to the Borrower a copy of
such Letter of Credit and promptly notify each Revolving Credit Lender of such
issuance and, upon request by any Revolving Credit Lender, furnish to such
Revolving Credit Lender a copy of such Letter of Credit and the amount of such
Revolving Credit Lender’s participation therein.
Section 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 14.21(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit multiplied by the Applicable Margin with
respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on a per
annum basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section in
accordance with their respective Revolving Credit Commitment Percentages.
(b)    Fronting Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Lender, a
fronting fee with respect to each Letter of Credit as separately agreed by the
Borrower and the Issuing Lender in the Fee Letter. Such issuance fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.
(c)    Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.
Section 3.4    L/C Participations.
(a)    The Issuing Lender irrevocably agrees to grant, and hereby grants, to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender, upon demand at the Issuing Lender’s address for notices
specified herein, an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence





--------------------------------------------------------------------------------





of manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
Section 3.5    Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees, and, in the case of the
Existing Letters of Credit, the Borrower agrees to cause Fossil Partners, to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
Issuing Lender on each date on which the Issuing Lender notifies the Borrower of
the date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment. Unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to reimburse the Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on such date in the amount of (i) such
draft so paid and (ii) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan as a Base Rate Loan in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
Section 3.6    Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligations) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.





--------------------------------------------------------------------------------





Section 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
Section 3.8    Guaranty by the Borrower of Reimbursement Obligations under
Existing Letters of Credit. The Borrower hereby guarantees the payment, promptly
when due, of all Reimbursement Obligations of Fossil Partners with respect to
the Existing Letters of Credit.
ARTICLE IV


TERM LOAN FACILITY
Section 4.1    Initial Term Loan. Subject to the terms and conditions hereof,
each Term Loan Lender severally agrees to make the Initial Term Loan to the
Borrower on the Closing Date in a principal amount equal to such Lender’s Term
Loan Commitment as of the Closing Date. Pursuant to Section 14.22, the funding
of the Initial Term Loan on the Closing Date shall fully refinance the
outstanding “Initial Term Loans” under the Existing Credit Agreement. The Term
Loan Commitment of each Term Loan Lender shall terminate upon the funding by
such Term Loan Lender of its Initial Term Loan on the Closing Date.
Section 4.2    Procedure for Advance of Initial Term Loan. The Borrower shall
give the Administrative Agent an irrevocable Notice of Borrowing prior to 12:00
p.m. on the Closing Date requesting that the Term Loan Lenders make the Initial
Term Loan as a Base Rate Loan on such date (provided that the Borrower may
request, no later than three (3) Business Days prior to the Closing Date, that
the Lenders make the Initial Term Loan as a LIBOR Rate Loan if the Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement). Upon receipt of such Notice of
Borrowing from the Borrower, the Administrative Agent shall promptly notify each
Term Loan Lender thereof. Not later than 2:00 p.m. on the Closing Date, each
Term Loan Lender will make available to the Administrative Agent for the account
of the Borrower, at the Administrative Agent’s Office in immediately available
funds, the amount of such Initial Term Loan to be made by such Term Loan Lender
on the Closing Date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Initial Term Loan in
immediately available funds by wire transfer to such Person or Persons as may be
designated by the Borrower in writing.
Section 4.3    Repayment of Initial Term Loan. The Borrower shall repay the
aggregate outstanding principal amount of the Initial Term Loan in consecutive
quarterly installments on the last Business Day of each of March, June,
September and December commencing March 31, 2015 as set forth below, except as
the amounts of individual installments may be adjusted pursuant to Section 4.4
hereof:





--------------------------------------------------------------------------------





YEAR
PAYMENT DATE
PRINCIPAL INSTALLMENT
2015
March 31
$3,125,000
June 30
$3,125,000
September 30
$4,687,500
December 31
$4,687,500
2016
March 31
$4,687,500
June 30
$4,687,500
September 30
$6,250,000
December 31
$6,250,000
2017
March 31
$6,250,000
June 30
$6,250,000
September 30
$6,250,000
December 31
$6,250,000
2018
March 31
$6,250,000
Term Loan Maturity Date
Outstanding Balance



If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.
Section 4.4    Prepayments of Term Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day in the case of
Base Rate Loans and (ii) at least three (3) Business Days’ notice in the case of
LIBOR Rate Loans, specifying the date and amount of repayment, whether the
repayment is of LIBOR Rate Loans or Base Rate Loans or a combination thereof,
and if a combination thereof, the amount allocable to each and whether the
repayment is of the Initial Term Loan, an Incremental Term Loan or a combination
thereof, and if a combination thereof, the amount allocable to each. Each
optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to the outstanding principal installments of
the Initial Term Loan and, if applicable, any Incremental Term Loans as directed
by the Borrower. Each repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. A Notice of Prepayment received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment.
(b)    Mandatory Prepayments.
(i)    Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (iv) below in amounts
equal to one hundred percent (100%) of the aggregate Net Cash Proceeds from any
Asset Disposition by any Credit Party or any of its Subsidiaries. Such
prepayments shall be made within five (5) Business Days after the date of
receipt of the Net Cash Proceeds of any such Asset Disposition by such Credit
Party or any of its Subsidiaries, provided that, so long as no Default or Event
of Default has occurred and is continuing, no prepayments shall be required
hereunder (A) in connection with up to $40,000,000 of aggregate Net Cash
Proceeds from Asset Dispositions by any Credit Party or any of its Subsidiaries
during the term of this Agreement which are reinvested by any Credit Party or
any of its Subsidiaries in assets used or useful in the business of the Credit
Party and its Subsidiaries within one hundred eighty (180) days after receipt of
such Net Cash Proceeds by the applicable Credit Party or Subsidiary, provided,
that any portion of the Net Cash Proceeds not actually reinvested within such
one hundred eighty (180) day period shall be prepaid in accordance with this
Section, or (B) in connection with any Asset Disposition permitted pursuant to
Section 11.5 other than any Asset Disposition permitted under Section 11.5(k),
(l) or (p).





--------------------------------------------------------------------------------





(ii)    Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (iv) below
in an amount equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds in excess of $1,000,000 per incident from any Insurance and
Condemnation Event by any Credit Party or any of its Subsidiaries. Such
prepayments shall be made within five (5) Business Days after the date of
receipt of Net Cash Proceeds of any such Insurance and Condemnation Event by
such Credit Party or such Subsidiary; provided that, so long as no Default or
Event of Default has occurred and is continuing, no prepayments shall be
required hereunder in connection with Net Cash Proceeds from Insurance and
Condemnation Events by any Credit Party or any of its Subsidiaries which are
reinvested in assets within one hundred eighty (180) days after receipt of such
Net Cash Proceeds by such Credit Party or such Subsidiary; provided, that any
portion of the Net Cash Proceeds not actually reinvested within such one hundred
eighty (180) day period shall be prepaid in accordance with this Section, unless
the insurance proceeds are being used to rebuild or repair the affected property
and the rebuilding or repairs have commenced and are proceeding in a
commercially reasonable manner.
(iii)    Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (iv) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance pursuant to Section 11.1(n) that results in the aggregate principal
amount of all such Debt Issuances after the First Amendment Effective Date to
exceed $25,000,000. Such prepayment shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds of any such Debt Issuance
(iv)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through (iii) above, the Borrower
shall promptly deliver a Notice of Prepayment to the Administrative Agent and
upon receipt of such notice, the Administrative Agent shall promptly so notify
the Lenders. Each prepayment of the Loans under clauses (i) or (ii) of this
Section shall be applied as directed by the Borrower to either (A) prepay the
Term Loans on a pro rata basis (each such prepayment to be applied on a pro rata
basis to the remaining scheduled principal installments within each tranche)
and/or (B) repay the Revolving Credit Loans pursuant to Section 2.4(d), without
a corresponding reduction in the Revolving Credit Commitment. Each prepayment of
the Loans under clause (iii) of this Section shall be applied as follows: first,
to prepay the Term Loans on a pro rata basis (each such prepayment to be applied
on a pro rata basis to the remaining scheduled principal installments within
each tranche) and second, to the extent of any excess, to (A) permanently reduce
the Revolving Credit Commitment pursuant to Section 2.5(b), and (B) repay
outstanding Revolving Credit Loans in accordance with Section 2.4(d).
(v)    No Reborrowings. Amounts prepaid under the Term Loans pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.
ARTICLE V


GENERAL LOAN PROVISIONS
Section 5.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) the Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2. Any





--------------------------------------------------------------------------------





Loan or any portion thereof as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.
(b)    Interest Periods. In connection with each LIBOR Rate Loan, the Borrower,
by giving notice at the times described in Section 2.3 or 5.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1) week, one (1)
month, two (2) months, three (3) months or six (6) months; provided that:
(i)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(ii)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(iii)    any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(iv)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date or the Term Loan Maturity Date, as applicable; and
(v)    there shall be no more than ten (10) outstanding Interest Periods in
effect at any time.
(c)    Default Rate. Subject to Section 12.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 12.1(a), (b), (i) or (j), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
(d)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2015; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(e)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem





--------------------------------------------------------------------------------





applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.
Section 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 12:00 noon three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.
Section 5.3    Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to Section
14.21(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non‑refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that
(i) the amount of outstanding Swingline Loans shall not be considered usage, and
(ii) the amount of issued and outstanding undrawn Letters of Credit shall be
considered usage, in each case of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee. The Commitment Fee shall be payable
in arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing March 31, 2015 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or have been Cash Collateralized) and the Revolving
Credit Commitment has been terminated. The Commitment Fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.
(b)    Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrower shall pay to the
applicable Lender(s) such fees as shall have been separately agreed upon
(pursuant to the Fee Letter or otherwise) in writing in the amounts and at the
times so specified.





--------------------------------------------------------------------------------





Section 5.4    Manner of Payment.
(a)    Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement (or any of them) shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds, and shall be made without
any set off, counterclaim or deduction whatsoever. Any payment received after
such time but before 2:00 p.m. on such day shall be deemed a payment on such
date for the purposes of Section 12.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
such Lender at its address for notices set forth herein its Commitment
Percentage in respect of the relevant Credit Facility (or other share as
provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender. Each payment to the Administrative Agent on account of
the principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender. Each payment to the Administrative
Agent of the Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of the Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
the Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent, and any amount payable to any Lender under Section 5.9,
5.10, 5.11 or 14.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 5.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
(b)    Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 14.21(a)(ii).
(c)    Authorization regarding Certain Payments. To facilitate the payment of
certain amounts payable under this Agreement and the other Loan Documents, the
Borrower (i) shall maintain at least one of its principal deposit accounts with
Wells Fargo (or any successor Administrative Agent) and (ii) authorizes the
Administrative Agent to charge such deposit account and/or any other deposit
account maintained by the Borrower with Wells Fargo (or any successor
Administrative Agent), up to the amount available therein, in order to pay any
principal (including unreimbursed amounts drawn under Letters of Credit),
interest or fees then due by the Borrower under this Agreement, any Note or the
Fee Letter (but excluding costs and expenses or indemnification obligations
payable under Section 14.3). The Borrower acknowledges and agrees that (A) the
Administrative Agent shall not be obligated to effectuate any such charge
referred to in this Section 5.4(c), (B) if and to the extent that the
Administrative Agent does effectuate any such charge, the same may cause an
overdraft which may result in the depository bank’s refusal to honor other items
drawn on such account until adequate deposits are made to such account, and
(C) if and to the extent that such a charge is not made, the Borrower is
nonetheless obligated to pay all such amounts when due in accordance with this
Agreement, the Notes and/or the Fee Letter (as applicable).
Section 5.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or a Swingline Note, as applicable,





--------------------------------------------------------------------------------





which shall evidence such Lender’s Revolving Credit Loans and/or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
Section 5.5(a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
Section 5.6    Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Section 5.9, 5.10, 5.11 or 14.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
Section 5.7    Obligations of Lenders.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 1:00 p.m. on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the





--------------------------------------------------------------------------------





Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
Section 5.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loans as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and
(i) in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period;
or (ii) in the case of Base Rate Loans as to which the interest rate is
determined by reference to LIBOR, the Borrower shall convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force





--------------------------------------------------------------------------------





of law) of any such Governmental Authority, central bank or comparable agency,
shall make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan or continue any Loan as a LIBOR Rate
Loan or a Base Rate Loan as to which the interest rate is determined by
reference to LIBOR shall be suspended and thereafter the Borrower may select
only Base Rate Loans as to which the interest rate is not determined by
reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.
Section 5.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical. A certificate of such Lender
setting forth in reasonable detail the factual basis for, and calculations used
in, determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
Section 5.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
(ii)    subject any Recipient to any Taxes of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any LIBOR Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the Issuing Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 5.11 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the Issuing
Lender); or
(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Lender of making, converting to, continuing or maintaining
any LIBOR Rate Loan (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of





--------------------------------------------------------------------------------





any sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or the Issuing Lender, the Borrower shall promptly pay to any
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth in reasonable detail the factual basis for, and
calculations used in, determining such amount or amounts necessary to compensate
such Lender or the Issuing Lender or its holding company, as the case may be, as
specified in Section 5.10(a) or 5.10(b) and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six‑month period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 5.11    Taxes.
(a)    Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes the Issuing Lender and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made free and
clear and without deduction or withholding for any Taxes; except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.





--------------------------------------------------------------------------------





(d)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower shall not be obligated to indemnify the Administrative Agent, any
Lender or the Issuing Lender for any amount in respect of any such penalties,
interest or reasonable expenses if written demand therefor was not made by the
Administrative Agent, such Lender or the Issuing Lender within 180 days from the
date on which such party makes payment for such penalties, interest or expenses;
provided further that the foregoing limitation shall not apply to any such
penalties, interest or reasonable expenses arising out of the retroactive
application of any such Indemnified Tax. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Recipient (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Recipient, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.11(g)(ii)(A), 5.11(g)(ii)(B) and 5.11(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from





--------------------------------------------------------------------------------





time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of Internal Revenue Service Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the





--------------------------------------------------------------------------------





Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.11 (including by the payment of additional amounts
pursuant to this Section 5.11), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 5.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
5.12(a) within ten (10) Business Days following such request for compensation or
request for payment, or if any Lender is a Defaulting Lender hereunder or
becomes a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 14.9), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 5.10 or Section 5.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:





--------------------------------------------------------------------------------





(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 14.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law;
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 5.13    Incremental Loans.
(a)    At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of one or more (x) incremental term
loan commitments (any such incremental term loan commitment, an “Incremental
Term Loan Commitment”) to make one or more additional term loans (any such
additional term loans, an “Incremental Term Loan”) and/or (y) increases in the
Revolving Credit Commitments (any such increase, an “Incremental Revolving
Credit Commitment” and, together with the Incremental Term Loan Commitments, the
“Incremental Loan Commitments”) to make revolving credit loans under the
Revolving Credit Facility (any such increase, an “Incremental Revolving Credit
Increase” and, together with the Incremental Term Loans, the “Incremental
Loans”); provided that (i) the total aggregate principal amount for all such
Incremental Loan Commitments shall not (as of any date of incurrence thereof)
exceed an amount of additional Indebtedness which would cause the Consolidated
Total Leverage Ratio as of the Fiscal Quarter most recently ended prior to the
incurrence of such additional Indebtedness, calculated on a Pro Forma Basis
after giving effect to the incurrence of such additional Indebtedness, to exceed
2.00 to 1.00; and (ii) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $5,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (i). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent.
(b)    The Borrower may invite any Lender, any Affiliate of any Lender and/or
any Approved Fund, and/or any other Person reasonably satisfactory to the
Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”); provided, however, that no such Person may be
an Incremental Lender unless such Person meets all of the requirements of an
assignee of the rights and obligations of a Lender under Section 14.9 of this
Agreement. Any proposed Incremental Lender offered or approached to provide all
or a portion of any Incremental Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Loan Commitment.
(c)    Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:





--------------------------------------------------------------------------------





(i)    no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;
(ii)    the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Article X, in each
case based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect (on
a Pro Forma Basis) to (x) any Incremental Loan Commitment, (y) the making of any
Incremental Loans pursuant thereto (with any Incremental Loan Commitment being
deemed to be fully funded) and (z) any Permitted Acquisition consummated in
connection therewith;
(iii)    each of the representations and warranties contained in Article VII
shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date);
(iv)    each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;
(v)    in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Incremental Agreement):
(A)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Borrower, but will not in any event
have a shorter weighted average life to maturity than the remaining weighted
average life to maturity of the Initial Term Loan or a maturity date earlier
than the Term Loan Maturity Date;
(B)    the Applicable Margin for such Incremental Term Loan shall be determined
by the Administrative Agent, the applicable Incremental Lenders and the Borrower
on the applicable Increased Amount Date; and
(C)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to the Administrative Agent and the Borrower;
(vi)    in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Incremental Agreement):
(A)    such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at the rate applicable to the Revolving Credit Loans, and shall be subject to
the same terms and conditions as the Revolving Credit Loans, except for the
payment of arrangement fees, upfront fees or similar fees which may be required
in connection with or as a condition to any Lender’s or Incremental Lender’s
agreement to provide an Incremental Revolving Credit Commitment; provided that
if the upfront fees paid on such Incremental Revolving Credit Increase
(calculated as a percentage of the principal amount thereof) exceed the upfront
fees paid in respect of the existing Revolving Credit Commitments on the Closing
Date (calculated as a percentage of the principal amount thereof), the Borrower
shall pay additional upfront fees to the Revolving Credit Lenders holding such
existing Revolving Credit Commitments so that





--------------------------------------------------------------------------------





the upfront fees paid in respect of such Incremental Revolving Credit Increase
are not higher than the upfront fees paid in respect of the existing Revolving
Credit Commitments on the Closing Date;
(B)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and
(C)    except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(vii)    such Incremental Loan Commitments shall be effected pursuant to one or
more Incremental Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Incremental
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and
(viii)    the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Credit Party authorizing such Incremental Loan and/or Incremental Loan
Commitment) reasonably requested by Administrative Agent in connection with any
such transaction.
(d)    Any Incremental Lender making any Incremental Term Loan shall be entitled
to the same voting rights as the existing Term Loan Lenders under the Term Loan
Facility and each Incremental Term Loan shall receive proceeds of prepayments on
the same basis as the Initial Term Loan (such prepayments to be shared pro rata
on the basis of the original aggregate funded amount thereof among the Initial
Term Loan and the Incremental Term Loans). The Incremental Term Loans shall be
deemed to be Term Loans; provided that such Incremental Term Loan shall be
designated as a separate tranche of Term Loans for all purposes of this
Agreement. The Incremental Lenders shall be included in any determination of the
Required Lenders, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(e)    Any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder.
(f)    Subject to the foregoing terms and conditions, on any Increased Amount
Date on which (i) any Incremental Term Loan Commitment becomes effective, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to the Borrower in an amount equal
to its Incremental Term Loan Commitment and shall become a Term Loan Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto, or (ii) any Incremental Revolving
Credit Increase becomes effective, each Incremental Lender with an Incremental
Revolving Credit Commitment shall become a Revolving Credit Lender hereunder
with respect to such Incremental Revolving Credit Commitment.
Section 5.14    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender





--------------------------------------------------------------------------------





and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 14.21(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 14.21 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 14.21, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.
Section 5.15    Extension of Term Loans and Revolving Credit Commitments.
Notwithstanding anything to the contrary in this Agreement, the Borrower may
make one or more offers (each, an “Extension Offer”) from time to time to all
Lenders of any tranche of Term Loans with a like maturity date or Revolving
Credit Commitments with a like maturity date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective tranche
of Term Loans or Revolving Credit Commitments with a like maturity date, as the
case may be) and on the same terms to each such Lender, to extend the maturity
date of each such Lender’s Term Loans of such tranche and/or Revolving Credit
Commitments (each, an “Extension”, and each group of Term Loans or Revolving
Credit Commitments, as applicable, in each case as so extended, as well as the
original Term Loans and the original Revolving Credit Commitments (in each case
not so extended), being a separate “tranche”). Each Extension shall be subject
to the following terms conditions:
(a)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders or immediately prior to the effectiveness of such Extension;
(b)    the Borrower shall provide the Administrative Agent at least 10 Business
Days (or such shorter period as may be agreed by the Administrative Agent) prior
written notice of such Extension, and shall agree to such procedures as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section;
(c)    the Administrative Agent and the Lenders may, each in their sole and
individual discretion, elect to agree to any Extension Offer, it being
understood that any Lender who has not responded to such Extension Offer by the
deadline set forth therein shall be deemed to have rejected such Extension
Offer;





--------------------------------------------------------------------------------





(d)    each such Extension shall require the prior written consent of (i) the
Administrative Agent, (ii) each Lender agreeing to such Extension with respect
to one or more of its Term Loans and/or Revolving Credit Commitments (or a
portion thereof), and (iii) with respect to any Extension of the Revolving
Credit Commitments, the Issuing Lender and the Swingline Lender;
(e)    (i) with respect to any Extension of Revolving Credit Commitments,
Revolving Credit Lenders holding at least 50% of the Revolving Credit
Commitments to be extended, the Issuing Lender and the Swingline Lender must
agree to such Extension and (ii) with respect to any Extension of Term Loans,
Term Loan Lenders holding at least 50% of the applicable Term Loans to be
extended must agree to such Extension;
(f)    the Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable, for each non-extending Lender shall remain unchanged and the
Borrower may, at its sole expense and effort, upon notice to such non-extending
Lender and the Administrative Agent, require such non-extending Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.9), its
Revolving Credit Commitment and/or Term Loans to an Eligible Assignee;
(g)    except as to interest rates, fees and final maturity (which shall be set
forth in the relevant Extension Offer), any Revolving Credit Commitment extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall have the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that:
(i)    except for (1) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings), (2) repayments
required upon the maturity date of the non-extending Revolving Credit
Commitments and (3) repayment made in connection with a permanent repayment and
termination of commitments, the borrowing and repayment of Loans with respect to
Extended Revolving Credit Commitments after the applicable Extension date shall
be made on a pro rata basis with all other Revolving Credit Commitments;
(ii)    subject to the provisions of Section 5.15(i) to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a maturity
date when there exist Extended Revolving Credit Commitments with a longer
maturity date, all Swingline Loans and Letters of Credit shall be participated
on a pro rata basis by all Revolving Credit Lenders in accordance with their
Revolving Credit Commitment Percentages; and
(iii)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such tranche on a better than a pro rata basis
as compared to any other tranche with a later maturity date than such tranche;
(h)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates (which shall, subject to immediately
succeeding clauses (i), (ii) and (iii), be set forth in the relevant Extension
Offer), the Term Loans of any Term Lender that agrees to an Extension with
respect to such Term Loans extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Offer; provided that:
(i)    the final maturity date of any Extended Term Loans shall be no earlier
than the latest maturity date hereunder;
(ii)    the weighted average life to maturity of any Extended Term Loans shall
be no shorter than the remaining weighted average life to maturity of the
applicable tranche of Term Loans extended thereby;





--------------------------------------------------------------------------------





(iii)    the permanent repayment of Extended Term Loans after the applicable
Extension date shall be made on a pro rata basis with all other Term Loans,
except that the Borrower shall be permitted to voluntarily prepay Extended Term
Loans on a better than a pro rata basis as compared to any other tranche with a
later maturity date than such tranche;
(i)    at no time shall there be more than two different tranches of Revolving
Credit Commitments hereunder or two different tranches of Term Loans hereunder;
(j)    on the Revolving Credit Maturity Date for any non-extending Revolving
Credit Lenders, (i) the Borrower shall repay all outstanding Revolving Credit
Loans due and payable to such non-extending Revolving Credit Lenders (together
with all accrued and unpaid interest thereon and accrued and unpaid Commitment
Fees), (ii) each of the non-extending Revolving Credit Lenders shall be
automatically released from their respective risk participation obligations
under Section 2.2(b)(iii) with respect to any outstanding Swingline Loans and
under Section 3.4 with respect to any outstanding Letters of Credit, (iii) all
outstanding Revolving Credit Loans, risk participation obligations with respect
to any outstanding Swingline Loans and risk participation obligations with
respect to any outstanding Letters of Credit (and the related L/C Obligations)
shall be automatically reallocated among the extending Revolving Credit Lenders
based on their Extended Revolving Credit Commitments and (iv) to the extent that
the Revolving Credit Outstandings would exceed the Extended Revolving Credit
Commitments after giving effect to such reallocation pursuant to the immediately
preceding clause (iii), the Borrower shall prepay Loans or Cash Collateralize
Letters of Credit in accordance with Section 2.4(b); and
(k)    the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection therewith, in
each case on terms consistent with this Section.
ARTICLE VI


CONDITIONS OF CLOSING AND BORROWING
Section 6.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and thereby to effect the
amendment and restatement of the Existing Credit Agreement and to make the
initial Loans or issue or participate in the initial Letters of Credit, if any,
is subject to the satisfaction of each of the following conditions precedent:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note and a
Swingline Note in favor of the Swingline Lender, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of such
Person contained in this Agreement and the other Loan Documents are true,
correct and complete and (B) after giving effect to the Transactions, no Default
or Event of Default has occurred and is continuing; that each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.





--------------------------------------------------------------------------------





(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation, partnership agreement, trust agreement or other applicable governing
document of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the Transactions and all other transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 6.1(b)(iii).
(iii)    Certificates of Existence and Good Standing. Certificates as of a
recent date of the legal existence and good standing of each Credit Party under
the laws of its jurisdiction of organization or formation (or equivalent) and,
to the extent requested by the Administrative Agent, each other jurisdiction
where such Credit Party is qualified to do business and, to the extent
available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.
(iv)    Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request.
(v)    Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 5.11(g).
(c)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
Transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
(ii)    No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain or prohibit, or to obtain substantial
damages in respect of, or which is related to or arises out of this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby, or which, in the Administrative Agent’s sole discretion,
would make it inadvisable to consummate the Transactions contemplated by this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.
(d)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the Fiscal Year 2014, and the related audited statements of income and
stockholders’ equity and cash flows for the Fiscal Year then ended.
(ii)    Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid





--------------------------------------------------------------------------------





fees or commissions due hereunder, (B) all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus (unless not required by the Administrative Agent) such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the Transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
(e)    Miscellaneous.
(i)    Debt Ratings. The Borrower and its Subsidiaries shall have received (A) a
Moody’s Rating of Baa3 (with a stable or better outlook) or a higher rating and
(B) an S&P Rating of BBB- (with a stable or better outlook) or a higher rating.
(ii)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in accordance with Section 2.3(a), and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
(iii)    Existing Credit Agreement. The Indebtedness outstanding under the
Existing Credit Agreement shall have been refinanced, or shall be refinancing
substantially simultaneously with the initial Extensions of Credit.
(iv)    PATRIOT Act. The Borrower shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the Act, applicable
“know your customer” and anti-money laundering rules and regulations.
(v)    Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
Without limiting the generality of the provisions of the last paragraph of
Section 13.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
Section 6.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or to convert or continue any Loans and/or the
obligation of the Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, continuation, conversion, issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty expressly made only as of an earlier date,
which representation and warranty shall remain true and correct in all material
respects as of such earlier date, provided that any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects on and as of such respective
dates.





--------------------------------------------------------------------------------





(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) or Section 5.2, as applicable.
(d)    No Material Adverse Effect. No event shall have occurred or circumstance
shall exist that (either alone or in combination with other events or
circumstances) has had, or could reasonably be expected to have, a Material
Adverse Effect.
(e)    Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.
(f)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF THE BORROWER
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Extensions of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders, both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and on
and as of each borrowing, continuation, conversion, issuance or extension date
hereunder, that:
Section 7.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its Properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization, except in jurisdictions where the failure to be so qualified and
authorized to do business could not reasonably be expected to result in a
Material Adverse Effect. The jurisdictions in which each Credit Party and each
Subsidiary thereof are organized and qualified to do business as of the Closing
Date are described on Schedule 7.1. No Credit Party nor any Subsidiary thereof
is an EEA Financial Institution.
Section 7.2    Subsidiaries and Capitalization; Material Domestic Subsidiaries
and Material First-Tier Foreign Subsidiaries. Each Subsidiary of each Credit
Party as of the Closing Date is listed on Schedule 7.2A. All outstanding shares
have been duly authorized and validly issued and are fully paid and
nonassessable (subject to capital calls for non-corporations), with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights, except as described in Schedule 7.2A. The shareholders or
other owners, as applicable, of each Credit Party (other than Borrower) and the
Material First-Tier Foreign Subsidiaries and the number of shares owned by each
as of the Closing Date are described on Schedule 7.2A. As of the Closing Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of any Credit Party (other than Borrower) or any
Material First-Tier Foreign Subsidiary, except as described on Schedule 7.2A.
Each Material Domestic Subsidiary of the Borrower as of the Closing Date, and
each Material First-Tier Foreign Subsidiary of the Borrower as of the Closing
Date, is listed on Schedule 7.2B.





--------------------------------------------------------------------------------





Section 7.3    Authorization Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by any
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
Section 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Material First-Tier Foreign Subsidiary of the Loan Documents to which each such
Person is a party, in accordance with their respective terms, the Extensions of
Credit hereunder and the transactions contemplated hereby or thereby do not and
will not, by the passage of time, the giving of notice or otherwise, (a) require
any Governmental Approval or violate any Applicable Law relating to any Credit
Party or any Material First-Tier Foreign Subsidiary, (b) conflict with, result
in a breach of or constitute a default under the articles of incorporation,
bylaws or other organizational documents of any Credit Party or any Material
First-Tier Foreign Subsidiary, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents or (e) require any consent or authorization of, filing
with (other than filings required to be made with the SEC), or other act in
respect of, an arbitrator or Governmental Authority, and no consent or approval
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (i)
consents or approvals that have been obtained and that are still in force and
effect or third party approvals or consents which, if not made or obtained could
not reasonably be expected to have a Material Adverse Effect and (ii) consents,
recordings or filings with respect to the Security Document as specified
therein.
Section 7.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties except to the extent that any such
non-compliance could not individually or in the aggregate reasonably be expected
to have a Material Adverse Effect and (c) has timely filed all material reports,
documents and other materials required to be filed by it under all Applicable
Laws, with any Governmental Authority and has retained all material records and
documents required to be retained by it under Applicable Law, except in each
case where the failure to have, comply or file could not reasonably be expected
to have a Material Adverse Effect.
Section 7.6    Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than (A) any amount
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party or (B) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect). Such returns accurately reflect in all material respects all
liability for taxes of any Credit Party or any Subsidiary thereof for the
periods covered thereby. There is no ongoing audit or examination or, to the
knowledge of the Borrower, other investigation by any Governmental Authority of
the tax liability of any Credit Party or any Subsidiary thereof, in each case
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No Governmental Authority has asserted any Lien or
other claim against any Credit Party or any Subsidiary thereof with respect to
unpaid taxes which has not been discharged or resolved (other than (a) any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity





--------------------------------------------------------------------------------





with GAAP have been provided for on the books of the relevant Credit Party and
(b) Permitted Liens or (c) to the extent such Lien or claim could not reasonably
be expected to have a Material Adverse Effect). The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments of a material amount for any of
such years.
Section 7.7    Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations, except as could not reasonably be expected to have a Material
Adverse Effect.
Section 7.8    Environmental Matters.
(a)    The properties currently owned, leased or operated by each Credit Party
and each Subsidiary thereof do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(i) constitute or constituted a violation of applicable Environmental Laws or
require remediation or removal thereunder, (ii) could reasonably be expected to
give rise to an Environmental Claim, or (iii) could reasonably be expected to
materially interfere with the continued operation of such properties or, to the
knowledge of each Credit Party and each Subsidiary thereof, materially impair
the fair saleable value thereof;
(b)    (i) The operations of each Credit Party and its Subsidiaries are in
compliance, and, to the knowledge of each Credit Party and each Subsidiary
thereof, except for matters which have been resolved, have been in compliance,
in all material respects with applicable Environmental Laws; (ii) except as
could not reasonably be expected to have a Material Adverse Effect, each Credit
Party and its Subsidiaries has all Governmental Approvals required by any
Environmental Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding and is in compliance with such Governmental Approvals.
(c)    Except for matters which have been fully resolved, neither any Credit
Party nor any Subsidiary thereof has received any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
compliance with Environmental Laws or the release, disposal, remediation or
removal of any Hazardous Materials and, to the knowledge of each Credit Party
and its Subsidiaries as of the Closing Date, no such notice is being threatened
by any Person;
(d)    To the knowledge of each Credit Party and its Subsidiaries, Hazardous
Materials have not been shipped off-site by any Credit Party or its Subsidiaries
in material violation of any Environmental Laws or in a manner that could
reasonably be expected to result in any material Environmental Claim against any
Credit Party or any of its Subsidiaries;
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower and its Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary thereof
is or will be named as a potentially responsible party with respect to such
properties or operations conducted in connection therewith, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements, outstanding under any
Environmental Law with respect to the operations of or real property currently
owned, leased or used by any Credit Party or any Subsidiary thereof that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
(f)    There has been no release, or to the knowledge of any Credit Party or its
Subsidiaries, threat of release, of Hazardous Materials at or from properties
currently owned, leased or operated by any Credit Party or any Subsidiary,





--------------------------------------------------------------------------------





now or in the past, or at or from any properties formerly owned, leased or
operated by any Credit Party or any Subsidiary during the time of such
ownership, lease or operation, in violation of or in amounts or in a manner that
could reasonably be expected to result in an Environmental Claim that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and
(g)    The representations and warranties made pursuant to this Section 7.8 are
the exclusive representations and warranties contained in this Agreement
regarding (i) compliance with or liability under Environmental Laws,
(ii) Environmental Claims, or (iii) Hazardous Materials.
Section 7.9    Employee Benefit Matters.
(a)    As of the Closing Date, neither any Credit Party nor any of its Domestic
Subsidiaries maintains or contributes to, or has any obligation under, any
Employee Benefit Plan and no ERISA Affiliate maintains or contributes to, or has
any obligation under, any Pension Plan or Multiemployer Plan, in each case other
than those identified on Schedule 7.9.
(b)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired or except for preapproved master,
prototype or similar plans that are subject to an opinion letter promulgated by
the Internal Revenue Service on which the adopting plan sponsor is entitled to
rely. No liability has been incurred by any Credit Party or any ERISA Affiliate
which remains unsatisfied for any taxes or penalties with respect to any
Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect.
(c)    As of the Closing Date, no Pension Plan has been terminated, nor has any
funding waiver from the Internal Revenue Service been received or requested with
respect to any Pension Plan, nor has any Credit Party or any ERISA Affiliate
failed to make any contributions or to pay any amounts due and owing as required
by Section 412 of the Code, Section 302 of ERISA or the terms of any Pension
Plan prior to the due dates of such contributions under Section 412 of the Code
or Section 302 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan.
(d)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect,
neither any Credit Party nor any ERISA Affiliate has: (i) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (ii) incurred any liability to the PBGC which remains outstanding
other than the payment of premiums, and there are no premium payments which are
due and unpaid, (iii) failed to make a required contribution or payment to a
Multiemployer Plan, or (iv) failed to make a required installment or other
required payment under Section 412 or Section 430 of the Code.
(e)    No Termination Event has occurred or is reasonably expected to occur and
no Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA.
(f)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower and its Domestic Subsidiaries after due
inquiry, threatened concerning or involving any (i) Employee Benefit Plan
currently maintained or contributed to by any Credit Party or any ERISA
Affiliate, (ii) Pension Plan or (iii) Multiemployer Plan.





--------------------------------------------------------------------------------





(g)    Neither any Credit Party nor any Domestic Subsidiary thereof is a party
to any contract, agreement or arrangement that could, solely as a result of the
delivery of this Agreement or the consummation of transactions contemplated
hereby, result in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code.
Section 7.10    Margin Stock. Neither any Credit Party nor any Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors. If requested by any Lender (through the Administrative Agent) or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1 referred to in Regulation U.
Section 7.11    Government Regulation. Neither any Credit Party nor any Domestic
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940).
Section 7.12    Material Contracts. Other than as set forth in Schedule 7.12,
each Material Contract in effect as of the Closing Date is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms thereof
(except any such Material Contract that has expired by its terms). Neither any
Credit Party nor any Subsidiary thereof is in breach of or in default under any
Material Contract where such breach or default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 7.13    Employee Relations. Neither any Credit Party nor any Domestic
Subsidiary thereof is party to any collective bargaining agreement nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 7.13. Neither any Credit Party nor any Subsidiary thereof
knows of any pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 7.14    [Reserved].
Section 7.15    Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) are complete and correct and
present fairly, in all material respects, on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements and the absence of footnotes from unaudited
financial statements). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. Such
financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.
Section 7.16    No Material Adverse Change. Since December 31, 2014, there has
been no material adverse change in the properties, business, operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole, and no event has occurred or condition arisen, either individually or
in the aggregate, that could reasonably be expected to have a Material Adverse
Effect.
Section 7.17    Solvency. As of the Closing Date and after giving effect to the
Transactions, and on and as of each borrowing, continuation, conversion or
extension date hereunder, the Borrower and its Subsidiaries, on a Consolidated
basis, are and will be Solvent.





--------------------------------------------------------------------------------





Section 7.18    Titles to Properties. As of the Closing Date, the real property
listed on Schedule 7.18 constitutes all of the real property of a material
nature that is owned, leased, subleased or used by any Credit Party or any of
its Subsidiaries. Each Credit Party and each Subsidiary thereof has such title
to the real property owned or leased by it as is necessary or desirable to the
conduct of its business and valid and legal title to all of its personal
property and assets, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 7.19    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower and its Subsidiaries, threatened against or
in any other way relating adversely to or affecting any Credit Party or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that
(a) has or could reasonably be expected to have a Material Adverse Effect, or
(b) materially and adversely affects any Transaction contemplated hereby.
Section 7.20    Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any Material Contract or judgment, decree or order to which any
Credit Party or any Subsidiary thereof is a party or by which any Credit Party
or any Subsidiary thereof or any of their respective properties may be bound or
which would require any Credit Party or any Subsidiary thereof to make any
payment thereunder prior to the scheduled maturity date therefore that, in any
case under this clause (b), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 7.21    Senior Indebtedness Status. The Obligations of each Credit Party
under this Agreement and each of the other Loan Documents (a) ranks and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness and at least equal in priority to all senior secured or unsecured
Indebtedness of each such Person and (b) is designated as “Senior Indebtedness”
under all instruments and documents, now or in the future, relating to all
Subordinated Indebtedness.
Section 7.22    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers, employees or
Affiliates, or (b) to the knowledge of the Borrower, any agent or representative
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby is a Sanctioned
Person or the subject or target of any Sanctions. Each of the Borrower and its
Subsidiaries and to the knowledge of the Borrower, each director, officer,
employee, agent and Affiliate of the Borrower and each such Subsidiary, is in
compliance with all applicable Anti-Corruption Laws and Anti-Money Laundering
Laws in all material respects and all applicable Sanctions.
Section 7.23    Investment Bankers’ and Similar Fees. Neither any Credit Party
nor any Subsidiary thereof has any obligation to any Person in respect of any
finders’, brokers’, investment banking or other similar fee in connection with
any of the Transactions.
Section 7.24    Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which any Credit Party and any Subsidiary thereof are subject,
and all other matters known to them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. No written
financial statement, material report, material certificate or other written
material information furnished by or on behalf of any Credit Party or any
Subsidiary thereof to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, the Credit Parties only represent
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.





--------------------------------------------------------------------------------





ARTICLE VIII


FINANCIAL INFORMATION AND NOTICES
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), the
Borrower will, and will cause each Subsidiary to, furnish to the Administrative
Agent (which shall make such information available to the Lenders in accordance
with its customary practice):
Section 8.1    Financial Statements and Projections.
(a)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, five (5) Business Days after the
date of any required public filing thereof) after the end of the first three
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ended on
or about March 31, 2015), an unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Quarter and
unaudited Consolidated statements of income, retained earnings and cash flows
and a report containing management’s discussion and analysis of such financial
statements for the Fiscal Quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year‑end adjustments and the absence of
footnotes.
(b)    Annual Financial Statements. As soon as practicable and in any event
within seventy‑five (75) days (or, if earlier, five (5) Business Days after the
date of any required public filing thereof) after the end of each Fiscal Year
(commencing with the Fiscal Year 2015), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, retained earnings and cash flows and
a report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year; provided, however, that the Foreign
Subsidiaries identified on Schedule 8.1 may be excluded from such audit. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and shall be accompanied by a report and opinion thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or subject to any
“going concern” or similar qualification or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.
(c)    Material Domestic Subsidiaries and Material First-Tier Foreign
Subsidiaries. At each time financial statements are delivered pursuant to
Section 8.1(a) or Section 8.1(b), information in reasonable form and detail
which certifies as to the Material Domestic Subsidiaries and Material First‑Tier
Foreign Subsidiaries then in existence, and, if and to the extent so requested
by the Administrative Agent, calculations of the then current aggregate book
value (determined in accordance with GAAP) of the assets of any Domestic
Subsidiary or Foreign Subsidiary directly owned by the Borrower and/or any
Domestic Subsidiary(ies).
Section 8.2    Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Section 8.1(a) or 8.1(b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s





--------------------------------------------------------------------------------





Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.
Section 8.3    Other Reports.
(a)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to any Credit Party, any Domestic Subsidiary thereof or any Foreign Subsidiary
thereof that is the subject of a going concern disclosure or has received a
qualified adverse audit report or any of their respective boards of directors or
other applicable governing body by their respective independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;
(b)    Promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and
(c)    Such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Section 8.4    Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) telephonic and written notice of:
(a)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;
(b)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
(c)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
and that could reasonably be expected to have a Material Adverse Effect;
(d)    any attachment, judgment, lien, levy or order exceeding the Threshold
Amount that may be assessed against or threatened against any Credit Party or
any Subsidiary thereof;
(e)    (i) any Default or Event of Default or (ii) any event or circumstance
which constitutes or which with the passage of time or giving of notice or both
would constitute a default or event of default under any Material Contract to
which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any Subsidiary thereof or any of their respective properties may be
bound which could reasonably be expected to have a Material Adverse Effect;
(f)    (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by any
Credit Party or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by any Credit Party or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA and (iv) the Borrower obtaining
knowledge or reason to know that any Credit Party or any ERISA Affiliate has
filed or intends to file a notice of intent to terminate any Pension Plan under
a distress termination within the meaning of Section 4041(c) of ERISA;
(g)    any event or circumstance which makes any of the representations set
forth in Article VII that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event or circumstance which





--------------------------------------------------------------------------------





makes any of the representations set forth in Article VII that is not subject to
materiality or Material Adverse Effect qualifications inaccurate in any material
respect;
(h)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(i)    promptly, and in any event within ten (10) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof; and
(j)    (i) any announcement of any change in either the Moody’s Rating or the
S&P Rating and (ii) any request by the Borrower to any rating agency that such
agency not maintain the Borrower’s corporate or corporate family rating, as
applicable.
Documents required to be delivered pursuant to this Article may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 14.1 or when such document is filed on EDGAR or the equivalent
thereof with the SEC; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Officer’s Compliance Certificates required by Section 8.2 to
the Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that,
so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered under the Exchange Act, registered under the
Securities Act of 1933, as amended, or issued pursuant to a private offering or
is actively contemplating issuing any such securities, it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 14.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on





--------------------------------------------------------------------------------





a portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
Section 8.5    Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of any Credit
Party or any Subsidiary thereof to the Administrative Agent or any Lender
whether pursuant to this Article VIII or any other provision of this Agreement,
or any of the Security Documents, shall, at the time the same is so furnished,
comply with the representations and warranties set forth in Section 7.24.
ARTICLE IX


AFFIRMATIVE COVENANTS
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), the
Borrower will, and will cause each of its Subsidiaries to:
Section 9.1    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 11.4 and except as could not reasonably be expected to
result in a Material Adverse Effect, preserve and maintain its separate
corporate or other entity existence and all rights, franchises, licenses and
privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction where the nature and scope of its activities require it to
so qualify under Applicable Law.
Section 9.2    Maintenance of Property and Licenses.
(a)    In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary and material to the conduct of its
business, including material copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all material buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner.
(b)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority required for each of them to
conduct their respective businesses as presently conducted.
Section 9.3    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law (including, without limitation, hazard and business
interruption insurance). All such insurance shall (a) provide that no
cancellation or material modification thereof shall be effective until at least
30 days after receipt by the Administrative Agent of written notice thereof, and
(b) with respect to liability insurance, name the Administrative Agent as an
additional insured party thereunder. On the Closing Date and from time to time
thereafter, deliver to the Administrative Agent upon its request information in
reasonable detail as to the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby. Notwithstanding
the foregoing sentences of this Section 9.3, any Credit Party or any Foreign
Subsidiary may self-insure against such risks and in such amounts as are
customary in the Borrower’s industry.
Section 9.4    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.





--------------------------------------------------------------------------------





Section 9.5    Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
validity or amount thereof is contested in good faith and the Borrower or such
Subsidiary has adequate reserves with respect thereto in accordance with GAAP or
the failure to make payment could not reasonably be expected to result in a
Material Adverse Effect.
Section 9.6    Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals of a material nature, in each
case applicable to the conduct of its business.
Section 9.7    Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply in all material respects with, and use
reasonable efforts to require such compliance by all tenants and subtenants
with, applicable Environmental Laws and obtain and comply with and maintain, and
use reasonable efforts to require that all tenants and subtenants, if any,
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, (b) promptly comply in all material respects with
all lawful orders and directives of any Governmental Authority regarding
Environmental Laws and satisfy all successful, final, non-appealable
Environmental Claims brought by any Person, including without limitation the
investigation, sampling, remediation, removal and monitoring of Hazardous
Materials, and (c) defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except (i) to the extent that any of the foregoing directly result
from the gross negligence or willful misconduct of the party seeking
indemnification therefor, as determined by a court of competent jurisdiction by
final nonappealable judgment or (ii) to the extent that any of the foregoing
relate solely to conditions which first occur or come into existence after the
consummation of a foreclosure or a deed in lieu of foreclosure with respect to
the real Property involved as to which neither any Credit Party nor any of its
Subsidiaries has any control and either (A) such conditions result from the
negligence or willful misconduct of the party seeking indemnification therefor,
as determined by a court of competent jurisdiction by a final nonappealable
judgment, or (B) such conditions first occur or come into existence more than
two years after the consummation of such foreclosure or deed in lieu of
foreclosure.
Section 9.8    Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all applicable provisions of ERISA, the Code and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
Section 9.9    Compliance with Agreements. Comply in all respects with each
term, condition and provision of all leases, agreements and other instruments
entered into in the conduct of its business including, without limitation, any
Material Contract except to the extent that any non-compliance could not
reasonably be expected to have a Material Adverse Effect; provided, that the
Borrower or any such Subsidiary may contest any such lease, agreement or other
instrument in good faith through applicable proceedings so long as adequate
reserves are maintained in accordance with GAAP.
Section 9.10    Visits and Inspections; Lender Meetings. Permit representatives
of the Administrative Agent or any Lender, from time to time upon prior
reasonable notice and at such times during normal business hours, at the





--------------------------------------------------------------------------------





Borrower’s expense, to visit and inspect its properties; inspect, audit and make
extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects,
provided that so long as no Event of Default has occurred and is continuing, the
Borrower shall be entitled to advance notice of, and an opportunity to be
present and participate in, any discussions with its independent accountants.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at any time
without advance notice.
Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.
Section 9.11    Covenant to Guaranty and Provide Security.
(a)    Additional Material Domestic Subsidiaries. Notify the Administrative
Agent upon the creation or acquisition of any Material Domestic Subsidiary and
of any Domestic Subsidiary becoming a Material Domestic Subsidiary and, with
respect to any Material Domestic Subsidiary so created or acquired or becoming
such, and promptly thereafter (and in any event within thirty (30) days after
such creation or acquisition or occurrence and as such time period may be
extended by the Administrative Agent in its sole discretion), cause such
Material Domestic Subsidiary to (i) execute and deliver to the Administrative
Agent a duly executed Joinder Agreement, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Subsidiary, (iii) deliver to the Administrative Agent such
documents and certificates referred to in Section 3(a) of the First Amendment as
may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Material Domestic Subsidiary,
and (v) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent (including legal opinions) to
provide to the Administrative Agent, for the benefit of the Lenders and the
other Secured Parties, valid and perfected first priority Liens and security
interests (subject to Permitted Liens) in the Collateral of such Material
Domestic Subsidiary (or to evidence or confirm the provision thereof), all in
form, content and scope reasonably satisfactory to the Administrative Agent.
(b)    Additional Material First-Tier Foreign Subsidiaries. Notify the
Administrative Agent upon the creation or acquisition of any Material First-Tier
Foreign Subsidiary and of any Foreign Subsidiary becoming a Material First-Tier
Foreign Subsidiary and, promptly thereafter (and in any event within ninety (90)
days after such creation or acquisition or occurrence and as such time period
may be extended by the Administrative Agent in its sole discretion), (i) deliver
to the Administrative Agent Security Documents pledging sixty-five percent (65%)
of the total outstanding Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and one hundred percent (100%) of the Capital
Stock not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any such Material First-Tier Foreign Subsidiary as security
for the Obligations (unless such Capital Stock is already pledged under then
existing Security Documents) and a consent thereto executed by such Material
First-Tier Foreign Subsidiary (including, without limitation, if applicable,
original stock certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
such portion of the Capital Stock of such Material First-Tier Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof),
(ii) deliver to the Administrative Agent such documents and certificates
referred to in Section 9.11(a)(iii) as may be reasonably requested by the
Administrative Agent, (iii) deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Material First-Tier Foreign Subsidiary and (iv) deliver to the
Administrative Agent such documents as may be reasonably requested by the
Administrative Agent (including legal opinions) to provide to the Administrative
Agent, for the benefit of the Lenders and the other Secured Parties, valid and
perfected first priority Liens and security interests (subject to Permitted
Liens) in such portion of the Capital Stock of such Material First-Tier Foreign
Subsidiary (or to evidence or confirm the provision thereof), all in form,
content and scope reasonably satisfactory to the Administrative Agent.





--------------------------------------------------------------------------------





(c)    Notwithstanding the foregoing, to the extent any new Subsidiary is
created solely for the purpose of consummating a merger transaction pursuant to
a Permitted Acquisition, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section
9.11(a) or 9.11(b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 9.11(a) or 9.11(b), as
applicable, within ten (10) Business Days after the consummation of such
Permitted Acquisition) or such longer period as consented to by the
Administrative Agent.
(d)    Notwithstanding the foregoing, the provisions of Section 9.11(a) and (b)
shall not apply to assets as to which the Administrative Agent and the Borrower
shall reasonably determine that the costs and burdens of obtaining a security
interest therein or perfection thereof outweigh the value of the security
afforded thereby.
Section 9.12    Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance the Indebtedness outstanding under the
Existing Credit Agreement (other than the Existing Letters of Credit), (b) to
finance the acquisition of Capital Assets, (c) for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including the payment
of certain fees, commissions and expenses incurred in connection with the
Transactions and this Agreement, and (d) the repurchase of the Borrower’s
Capital Stock as and to the extent permitted by Section 11.6(d). The Borrower
shall use the proceeds of any Incremental Term Loan and any Incremental
Revolving Credit Increase as permitted by Section 5.13. The Borrower will not
request any Extension of Credit, and the Borrower shall not use, and shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Extension of Credit (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
Section 9.13    Further Assurances. To the extent required by the Loan
Documents, maintain the security interest created by the Security Documents as a
perfected, first priority security interest; and make, execute and deliver all
such additional and further acts, things, deeds, instruments and documents as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably require for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of renewing
the rights of the Secured Parties with respect to the Collateral as to which the
Administrative Agent, for the ratable benefit of the Secured Parties, has a
perfected security interest pursuant hereto or thereto, including, without
limitation, filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby or by the other Loan Documents.
Section 9.14    Non-Consolidation. Maintain (a) entity records and books of
account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of other entities (except to the extent that joint meetings
are held generally consistent with the practices of the Borrower and its
Subsidiaries as in effect on the Closing Date).
Section 9.15    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws;
Anti-Money Laundering Laws and applicable Sanctions.





--------------------------------------------------------------------------------





ARTICLE X


FINANCIAL COVENANTS
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), the
Borrower will not:
Section 10.1    Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as of the last day of any Fiscal Quarter to be greater than (a)
2.50 to 1.00 for any Fiscal Quarter ending on or prior to March 31, 2016 and (b)
3.25 to 1.00 for any Fiscal Quarter ending on or after June 30, 2016.
Section 10.2    Consolidated Interest Coverage Ratio. As of the last day of any
Fiscal Quarter, permit the Consolidated Interest Coverage Ratio to be less than
3.50 to 1.00.
ARTICLE XI


NEGATIVE COVENANTS
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), the
Borrower will not, and will not permit any of its Subsidiaries to:
Section 11.1    Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
(a)    the Obligations (excluding Indebtedness and obligations owing under Hedge
Agreements permitted pursuant to Section 11.1(b));
(b)    Indebtedness and obligations owing under (i) Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes and (ii) Cash Management
Agreements entered into between the Borrower and any Lender or an Affiliate of a
Lender, as counterparty;
(c)    Indebtedness existing on the Closing Date and listed on Schedule 11.1,
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Borrower and its Subsidiaries than the Subordinated
Indebtedness being refinanced, refunded, renewed or extended and (C) in an
amount not less than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;
(d)    Indebtedness incurred in connection with Capital Leases and purchase
money Indebtedness in an aggregate amount not to exceed $90,000,000 at any time
outstanding;
(e)    Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a), (b), (c), (d) and (k) of this Section;





--------------------------------------------------------------------------------





(f)    unsecured intercompany Indebtedness (i) owed by any Credit Party to
another Credit Party, (ii) owed by any Non-Guarantor Subsidiary to another
Non-Guarantor Subsidiary, (iii) owed by any Non-Guarantor Subsidiary to any
Credit Party (provided that such Indebtedness (A) is permitted pursuant to
Section 11.3(g) and (B) shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent) and (iv) owed by
any Credit Party to any Non-Guarantor Subsidiary (provided that such
Indebtedness pursuant to this clause (iv) shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent);  
(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(h)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(i)    Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the
Borrower or its Subsidiaries to purchase or redeem Capital Stock or options of
the Borrower permitted pursuant to Section 11.6(d); provided that the aggregate
principal amount of all such Indebtedness shall not exceed $2,000,000 at any
time outstanding;
(j)    unsecured Guaranty Obligations arising with respect to customary
indemnification obligations owed to purchasers in connection with Asset
Dispositions permitted by Section 11.5;
(k)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 11.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $30,000,000 at any time outstanding;
(l)    Guaranty Obligations of Subsidiaries with respect to Indebtedness of the
Borrower permitted pursuant to Section 11.1; provided that such Subsidiaries
shall have guaranteed the Obligations pursuant to the Loan Documents;
(m)    Indebtedness of Fossil Partners, Fossil Group Europe GmbH, Fossil Asia
Pacific Ltd. and/or any other Foreign Subsidiary under the Commercial Letter of
Credit Facility not to exceed $80,000,000 in aggregate principal amount at any
time outstanding, and Guaranty Obligations of the Borrower or any Subsidiary
Guarantor with respect to such Indebtedness; and
(n)    additional Indebtedness so long as (i) the Borrower is in compliance on a
pro forma basis with the covenants contained Article X as of the end of the most
recently ended Fiscal Quarter for which financial statements have been provided
pursuant to Section 8.1(a) or (b), as applicable, after giving effect to the
incurrence of such Indebtedness and (ii) no Default or Event of Default has
occurred and is continuing or will result after giving effect to the incurrence
of such Indebtedness; provided that the Net Cash Proceeds thereof are applied to
the extent required by and pursuant to the terms of Section 4.4(b)(iii).
Section 11.2    Limitations on Liens. Create, incur, assume or suffer to exist
any Lien on or with respect to any of its Property, whether now owned or
hereafter acquired, except:
(a)    Liens securing the Obligations and Liens created pursuant to the Loan
Documents (including, without limitation, Liens in favor of the Swingline Lender
and/or the Issuing Lender, as applicable, on Cash Collateral granted pursuant to
the Loan Documents);





--------------------------------------------------------------------------------





(b)    Liens in existence on the Closing Date and described on Schedule 11.2 and
the replacement, renewal or extension thereof, including Liens incurred in
connection with any refinancing, refunding, renewal or extension of Indebtedness
pursuant to Section 11.1(c) (solely to the extent that such Liens were in
existence on the Closing Date and described on Schedule 11.2); provided that the
scope of any such Lien shall not be increased, or otherwise expanded, to cover
any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date;
(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA (or with
respect to any Employee Benefit Plan, the Code) or Environmental Laws) (i) not
yet due or as to which the period of grace, if any, related thereto has not
expired or, with respect to an aggregate amount of such taxes, assessments or
other governmental charges or levies owed by Foreign Subsidiaries not in excess
of $1,000,000 not delinquent for more than 30 days or (ii) which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP, provided, in each case, that no
notice of such a Lien has been filed or recorded under the Code or other
Applicable Law;
(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which are not overdue for a period of more than sixty (60)
days or are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;
(e)    Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;
(f)    Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or impair the use
thereof in the ordinary conduct of business;
(g)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;
(h)    Liens securing Indebtedness permitted under Section 11.1(d); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the principal amount of Indebtedness secured thereby is not increased and
(iv) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such property at the time it was acquired;
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 12.1(m) or securing appeal or other surety bonds
relating to such judgments;
(j)    Liens on tangible property or tangible assets (i) of any Subsidiary which
are in existence at the time that such Subsidiary is acquired pursuant to a
Permitted Acquisition and (ii) of the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens (1) are not incurred
in connection with, or in anticipation of, such Permitted Acquisition, purchase
or other acquisition, (2) are applicable only to specific tangible property or
tangible assets, (3) are not “blanket” or all asset Liens and (4) do not attach
to any other property or assets of the Borrower or any of its Subsidiaries and
(B) the Indebtedness secured by such Liens is permitted under Section 11.1(k);





--------------------------------------------------------------------------------





(k)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of any Borrower or any Subsidiary thereof;
(l)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(m)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business; provided that the same do not interfere in any
material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries;
(n)    non-consensual Liens in favor of customs or revenue authorities arising
under Applicable Law to secure the payment of custom duties in connection with
the importation of goods purchased in the ordinary course of business, which
Liens are secured only by such goods;
(o)    any interest or title of an owner of equipment or inventory on loan or
consignment, or in connection with any conditional sale, title retention or
similar arrangement for the sale of goods to the Borrower or any Credit Party,
in each case in the ordinary course of business of the Borrower and its
Subsidiaries, and Liens arising from precautionary UCC financing statement
filings related thereto;
(p)    options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and other similar
Investments permitted to be made under Section 11.3;
(q)    rights of set-off and similar rights affecting cash deposits securing
Indebtedness under Hedge Agreements permitted under Section 11.1(b);
(r)    Liens arising from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing or discharging Indebtedness issued pursuant
to an indenture, but only if such defeasing or discharging of Indebtedness is
not prohibited under this Agreement; provided that such Lien covers proceeds in
an aggregate amount necessary solely to defease or discharge the principal,
interest, premium, if any, and, if required by the terms of the relevant
indenture, fees, costs and expenses due in connection with the defeasance of
such Indebtedness; and
(s)    additional Liens securing Indebtedness and other obligations in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding.
Notwithstanding the foregoing, none of the foregoing Permitted Liens referred to
in this Section 11.2 above shall attach to, affect or encumber (i) any
Collateral, except pursuant to the Loan Documents, (ii) any real property owned
by the Borrower or any Domestic Subsidiary or (iii) any Property of any Foreign
Subsidiary. In each case set forth above, notwithstanding any stated limitation
on the assets or property that may be subject to such Lien, a Lien on a
specified asset or property or group or type of assets or property may include
Liens on all improvements, additions, repairs, attachments and accessions
thereto, assets and property affixed or appurtenant thereto, parts therefor, and
all products and proceeds thereof, including dividends, distributions, interest
and increases in respect thereof.
Section 11.3    Limitations on Investments. Purchase, own, invest in or
otherwise acquire, directly or indirectly, any Capital Stock, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:





--------------------------------------------------------------------------------





(a)    (i) equity Investments existing on the Closing Date in Subsidiaries
existing on the Closing Date, (ii) Investments existing on the Closing Date
(other than Investments in Subsidiaries existing on the Closing Date) and
described on Schedule 11.3, (iii) equity Investments made after the Closing Date
in Subsidiary Guarantors and (iv) equity Investments existing on the First
Amendment Effective Date in Domestic Subsidiaries existing on the First
Amendment Effective Date;
(b)    Investments in cash and Cash Equivalents;
(c)    Investments by the Borrower or any of its Subsidiaries in the form of
capital expenditures in an aggregate amount not to exceed $125,000,000 during
any Fiscal Year;
(d)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 11.2;
(e)    Hedge Agreements permitted pursuant to Section 11.1;
(f)    purchases of assets in the ordinary course of business;
(g)    (i) Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition does not become a Subsidiary Guarantor or part of a
Credit Party, (ii) Investments by any Credit Party in any Non-Guarantor
Subsidiary and (iii) Investments in joint ventures; provided that the aggregate
amount of Investments under clauses (i), (ii) and (iii) in this clause (g) shall
not exceed $100,000,000, determined based on (x) the amount of the Permitted
Acquisition Consideration at the time such acquisition is consummated under
clause (i) and (y) the outstanding amount at any time of Investments permitted
under clauses (ii) and (iii);
(h)    Investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
outstanding $1,000,000;
(i)    Investments in the form of Indebtedness permitted pursuant to
Section 11.1(f);
(j)    Investments by a Foreign Subsidiary in another Foreign Subsidiary;
(k)    Guaranty Obligations of the Credit Parties and their Subsidiaries
permitted pursuant to Section 11.1;
(l)    Investments by any Credit Party in any other Credit Party;
(m)    the contribution or other transfer of the Capital Stock of any Foreign
Subsidiary that is not a Material First-Tier Foreign Subsidiary to a Material
First-Tier Foreign Subsidiary;
(n)    Investments consisting of extensions of credit arising from the grant of
trade credit in the ordinary course of business;
(o)    the deposit of funds or evidences of Indebtedness in trust for the
purpose of defeasing or discharging Indebtedness issued pursuant to an
indenture, but only if such defeasing or discharging of Indebtedness is not
prohibited under this Agreement; provided that such Investment covers proceeds
in an aggregate amount necessary solely to defease or discharge the principal,
interest, premium, if any, and, if required by the terms of the relevant
indenture, fees, costs and expenses due in connection with the defeasance of
such Indebtedness; and
(p)    additional Investments (including Permitted Acquisitions to the extent
that any Person or Property acquired in such acquisition becomes a Subsidiary
Guarantor or part of a Credit Party) other than Investments of the type
permitted under clause (g) of this Section, which in the aggregate, do not
exceed $200,000,000, determined based on (x) with respect to Permitted
Acquisitions, the amount of the Permitted Acquisition Consideration at the time
such acquisition is consummated and (y) with respect to all other Investments
permitted under this clause (p), the outstanding amount of such Investments at
any time; provided that (i) the Borrower is in compliance on a pro forma basis
with a Consolidated Total Leverage Ratio of no greater than 2.50 to 1.00 as of
the end of the most recently ended Fiscal





--------------------------------------------------------------------------------





Quarter for which financial statements have been provided pursuant to Section
8.1(a) or (b), as applicable, and after giving pro forma effect to such
Investment and any Indebtedness incurred in connection therewith and (ii) no
Default or Event of Default has occurred and is continuing or will result from
such Investment.
Unless otherwise specified, for purposes of determining the amount of any
Investment outstanding for purposes of this Section 11.3, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired less
any amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
Section 11.4    Limitations on Fundamental Changes. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:
(a)    (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving entity or, simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 9.11 in connection therewith);
(b)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;
(d)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
(e)    dispositions permitted by Section 11.5;
(f)    any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition; provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 9.11 in connection therewith; and
(g)    any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary.
Section 11.5    Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any accounts receivable and
leasehold interests) except:
(a)    the sale of inventory in the ordinary course of business;





--------------------------------------------------------------------------------





(b)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries and dispositions of
equipment to the extent that such equipment is exchanged for credit against the
purchase price of similar replacement equipment or the proceeds of such
disposition are reasonably promptly applied to the purchase price of such
replacement equipment;
(c)    the transfer of assets in connection with any other transaction permitted
pursuant to Section 11.3 or 11.4;
(d)    the Borrower or any Subsidiary may write-off, discount, sell or otherwise
dispose of defaulted or past due receivables and similar obligations in the
ordinary course of business and not as part of an accounts receivable financing
transaction or a securitization transaction;
(e)    the disposition of any Hedge Agreement;
(f)    dispositions of Investments in cash and Cash Equivalents;
(g)    (i) any Subsidiary Guarantor may transfer assets to the Borrower or any
other Subsidiary Guarantor, (ii) the Borrower may transfer assets in the
ordinary course of its business to any Subsidiary Guarantor, (iii) any
Non-Guarantor Subsidiary may transfer assets to the Borrower or any Subsidiary
Guarantor (provided that, in connection with any such transfer, the Borrower or
such Subsidiary Guarantor shall not pay more than an amount equal to the fair
market value of such assets as determined at the time of such transfer) and
(iv) any Non-Guarantor Subsidiary may transfer assets to any other Non-Guarantor
Subsidiary;
(h)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
(i)    leases, subleases, licenses or sublicenses of real or personal property
granted by any Borrower or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;
(j)    dispositions in connection with Insurance and Condemnation Events;
provided that the Net Cash Proceeds thereof are applied pursuant to the terms of
Section 4.4(b)(ii);
(k)    dispositions of Property in connection with sale/leaseback transactions
referred to in Section 11.13 involving consideration in an aggregate amount (on
or after the Closing Date) not to exceed $50,000,000; provided that the Net Cash
Proceeds thereof are applied pursuant to the terms of Section 4.4(b)(i);
(l)    dispositions of Property of Foreign Subsidiaries located outside of the
United States (and not moved outside of the United States in anticipation of
such disposition), including in connection with sale/leaseback transactions,
having an aggregate fair market value (on or after the Closing Date) not to
exceed $100,000,000 during the term of this Agreement; provided that the Net
Cash Proceeds thereof are applied pursuant to the terms of Section 4.4(b)(i);
(m)    dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights that, in the reasonable good faith
determination of the applicable Credit Party or its Subsidiaries, are not
material to the conduct of its or any of its Subsidiaries’ business;
(n)    dispositions in the ordinary course of business of tangible Property as
part of a like kind exchange under Section 1031 of the Code;
(o)    dispositions of accounts receivable in connection with collection efforts
relating thereto, in each case in the ordinary course of business and consistent
with past practices; and
(p)    additional Asset Dispositions having an aggregate fair market value not
to exceed $50,000,000 after the First Amendment Effective Date through the term
of this Agreement, provided that (i) the Borrower is in compliance





--------------------------------------------------------------------------------





on a pro forma basis with a Consolidated Total Leverage Ratio of no greater than
2.50 to 1.00 as of the end of the most recently ended Fiscal Quarter for which
financial statements have been provided pursuant to Section 8.1(a) or (b), as
applicable, after giving pro forma effect to such additional Asset Disposition
and (ii) no Default or Event of Default has occurred or would result therefrom;
provided, further, that the Net Cash Proceeds thereof are applied pursuant to
the terms of Section 4.4(b)(i).
Section 11.6    Limitations on Restricted Payments. Declare or pay any dividend
on, or make any payment or other distribution on account of, or purchase,
redeem, retire or otherwise acquire (directly or indirectly), or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Capital Stock of any Credit
Party or any Subsidiary thereof, or make any distribution of cash, property or
assets to the holders of shares of any Capital Stock of any Credit Party or any
Subsidiary thereof (all of the foregoing, the “Restricted Payments”) provided
that:
(a)    the Borrower or any Subsidiary thereof may pay dividends in shares of its
own Qualified Capital Stock and may make cash payments in lieu of issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for equity interests of the Borrower
or any of its Subsidiaries;
(b)    any Subsidiary of the Borrower may make Restricted Payments to the
Borrower or any Subsidiary Guarantor (or ratably to all holders of its
outstanding Qualified Capital Stock);
(c)    (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries that are
Foreign Subsidiaries; and
(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may purchase,
redeem, retire or otherwise acquire shares of its Capital Stock or options or
other equity or phantom equity in respect of its Capital Stock issued to present
or former officers, employees, directors or consultants (or any other Person for
the benefit of any of the foregoing) in an aggregate amount not to exceed
$15,000,000 during any Fiscal Year.
Section 11.7    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Capital Stock in, or other Affiliate of, the Borrower or any of its
Subsidiaries, or (b) any Affiliate of any such officer, director or holder,
other than:
(i)    transactions permitted by Section 11.1, 11.3, 11.4, 11.5, 11.6 or 11.13;
(ii)    transactions existing on the Closing Date and described on
Schedule 11.7;
(iii)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s length transaction
with an independent, unrelated third party;
(iv)    employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements), and amendments thereto, with their
respective officers and employees in the ordinary course of business; and
(v)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.
Section 11.8    Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make (without the consent of the Administrative Agent)
any material change in its accounting treatment and reporting practices except
as required by GAAP or (b) amend, modify or change its articles of incorporation
(or corporate charter or other similar organizational documents) or amend,
modify or change its bylaws (or other similar documents) in any





--------------------------------------------------------------------------------





manner which could materially and adversely affect the rights or interests of
the Administrative Agent and/or the Lenders.
Section 11.9    Limitation on Payments and Modifications of Junior Indebtedness.
(a)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any Junior
Indebtedness in any respect which could materially and adversely affect the
rights or interests of the Administrative Agent and/or the Lenders.
(b)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (i) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (ii) at the maturity thereof) any Junior Indebtedness,
except:
(i)    refinancings, refundings, renewals, extensions or exchange of any Junior
Indebtedness that is permitted by any subordination agreement applicable
thereto; provided that (x) the principal amount of such Junior Indebtedness is
not increased at the time of such refinancing, refunding, renewal, extension or
exchange, (y) the final maturity date of such refinancing, refunding, renewal,
extension or exchange shall be a least six months after the Revolving Credit
Maturity Date and (z) any such refinancing, refunding, renewal, extension or
exchange shall be (A) if such Junior Indebtedness is Subordinated Indebtedness,
on subordination terms materially not less favorable to the Lenders and
(B) materially not more restrictive as a whole on the Borrower and its
Subsidiaries than the Junior Indebtedness being refinanced, refunded, renewed,
extended or exchanged; and
(ii)    the payment of interest, expenses and indemnities in respect of Junior
Indebtedness (other than any such payments prohibited by any subordination
provisions thereof).
Section 11.10    No Further Negative Pledges; Restrictive Agreements.
(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any agreement governing Indebtedness incurred pursuant to
Section 11.1(d) or 11.1(k) (provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith),
(iii) restrictions contained in the organizational documents of any Credit Party
as of the Closing Date, (iv) restrictions in connection with any Permitted Lien
or any agreement governing any Permitted Lien (provided, that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), and (v) pursuant to any agreement governing Indebtedness
incurred pursuant to Section 11.1(k), 11.1(m) or 11.1(n) (provided that any such
prohibition or restriction contained in any such agreement does not prohibit or
otherwise restrict the creation of any Lien to secure the Obligations).
(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Domestic
Subsidiary, (iii) make loans or advances to the Borrower or any Domestic
Subsidiary, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Domestic Subsidiary or (v) act as a guarantor pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing Indebtedness incurred pursuant to
Section 11.1(d) or 11.1(k) (provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith),
(D) any Permitted Lien or any document or instrument governing any Permitted
Lien (provided, that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien), (E) obligations that are
binding on a Subsidiary at the time such Subsidiary first becomes a Subsidiary
of the Borrower, so long as such obligations are not entered into in
contemplation of such





--------------------------------------------------------------------------------





Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 11.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject
thereto, (H) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, and (I) any document or
instrument governing Indebtedness incurred pursuant to Section 11.1(k), 11.1(m)
or 11.1(n), (provided that such encumbrances or restrictions are not materially
more restrictive on the Borrower and its Subsidiaries than those set forth in
this Agreement).
Section 11.11    Nature of Business. With respect to the Borrower and its
Subsidiaries, engage in any business other than the business conducted by the
Borrower and its Subsidiaries as of the Closing Date and business activities
reasonably related or ancillary thereto or that are reasonable extensions
thereof.
Section 11.12    Amendments of Other Documents. Amend, modify, waive or
supplement (or permit modification, amendment, waiver or supplement of) any of
the terms or provisions of any Material Contract, in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and the Lenders hereunder, in each, without the prior written consent of
the Administrative Agent. For purposes hereof, any amendment, modification,
waiver or supplement to any Material Contract to permit the incurrence of, to
establish the terms of, or to evidence Indebtedness otherwise permitted under
Section 11.1 hereof, shall be deemed not to materially and adversely affect the
rights or interests of the Administrative Agent or the Lenders.
Section 11.13    Sale Leasebacks. Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease, in each case except as permitted pursuant to
Section 11.5(k), 11.5(l) or 11.5(p).
Section 11.14    Domestic Subsidiaries. Permit any Domestic Subsidiary to be a
non‑Wholly‑Owned Subsidiary or permit any Material Domestic Subsidiary to be a
Non-Guarantor Subsidiary.
ARTICLE XII


DEFAULT AND REMEDIES
Section 12.1    Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event or circumstance and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise:
(a)    Default in Payment of Principal and Interest of Loans and Reimbursement
Obligations. The Borrower shall default in any payment of (i) principal of any
Loan or Reimbursement Obligation when and as due or (ii) interest on any Loan or
Reimbursement Obligation and such default shall continue for a period of five
(5) Business Days, in each case, whether at maturity, by reason of acceleration
or otherwise.
(b)    Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of any other Obligation (other than those Obligations
addressed in clause (a) above and any Specified Obligations), and such default
shall continue for a period of five (5) Business Days.





--------------------------------------------------------------------------------





(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications shall be incorrect or
misleading in any respect when made or deemed made, or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications shall be
incorrect or misleading in any material respect when made or deemed made.
(d)    Default in Performance of Certain Covenants. Any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Section 8.1, 8.2 or 8.4(e)(i) or Article X or XI.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of the Borrower having obtained
knowledge thereof.
(f)    Indebtedness Cross Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount (or with respect
to any Hedge Agreement, the Net Hedging Obligations) of which Indebtedness is in
excess of the Threshold Amount beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount (or with respect to
any Hedge Agreement, the Net Hedging Obligations) of which Indebtedness is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto, any other event shall occur or other
condition shall exist, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause any such Indebtedness, with the giving of notice and/or
lapse of time, if required, to become due or to otherwise be required to be
repurchased, prepaid, defeased or redeemed, in each such case, prior to its
stated maturity (any applicable grace period having expired).
(g)    Other Cross-Defaults. Any Credit Party shall default in the payment when
due, or in the performance or observance, of any obligation or condition of any
Material Contract and all applicable grace, notice or other cure periods shall
have expired unless, but only as long as, the existence of any such default is
being contested by such Credit Party or any such Subsidiary in good faith by
appropriate proceedings and adequate reserves in respect thereof have been
established on the books of the Borrower or such Credit Party to the extent
required by GAAP.
(h)    Change in Control. Any Change in Control shall occur.
(i)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
(other than a Non-Material Foreign Subsidiary) thereof shall (i) commence a
voluntary case under any Debtor Relief Laws, (ii) file a petition seeking to
take advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in
a timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate or other entity action
for the purpose of authorizing any of the foregoing.
(j)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary (other than a Non-Material
Foreign Subsidiary) thereof in any court of competent jurisdiction seeking
(i) relief under the any Debtor Relief Laws, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for any Credit Party or any
such Subsidiary thereof or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period





--------------------------------------------------------------------------------





of sixty (60) consecutive days, or an order granting the relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such federal bankruptcy laws) shall be entered.
(k)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any such Person shall so state in writing, or any Loan
Document shall for any reason cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on, or security interest in, any of
the Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.
(l)    Termination Event. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 or
Section 430 of the Code, any Credit Party or any ERISA Affiliate is required to
pay as contributions thereto, and the failure to make such payment could
reasonably be expected to have a Material Adverse Effect, (ii) a funding
shortfall as determined under Section 430 of the Code in excess of the Threshold
Amount occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) any Credit Party or any ERISA Affiliate
as employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.
(m)    Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.
Section 12.2    Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
(a)    Acceleration; Termination of Facilities.
(i)    Terminate the Revolving Credit Commitment (and thereby the L/C
Commitment) and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Specified Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(i) or Section 12.1(j), the Credit Facility shall be
automatically terminated and all Obligations (other than Specified Obligations)
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding; and
(ii)    exercise on behalf of the Secured Parties all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 12.2(a), the Borrower shall at such time
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to one hundred five percent (105%) of the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such Cash
Collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of





--------------------------------------------------------------------------------





Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.
(c)    Rights of Collection. Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
Section 12.3    Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and/or the Lenders of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 14.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 12.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any right or remedy set forth in this
Agreement or any other Loan Document, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);





--------------------------------------------------------------------------------





Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Specified Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon) and Specified Cash Management Obligations (ratably among the
Lenders, the Issuing Lender and the counterparties to the Specified Hedge
Obligations and Specified Cash Management Obligations, as applicable, in
proportion to the respective amounts described in this clause Fourth held by
them);
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after the Revolving Credit Commitment has terminated
and all of the Obligations have been indefeasibly paid in full, to the Borrower
or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Specified Obligations arising under the Specified
Cash Management Arrangements and Specified Hedge Agreements shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XIII for itself and its Affiliates as if a “Lender” party hereto.
Section 12.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 3.3, Section
5.3 and Section 14.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.3, Section 5.3 and Section 14.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.





--------------------------------------------------------------------------------





Section 12.6    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
ARTICLE XIII


THE ADMINISTRATIVE AGENT
Section 13.1    Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, as applicable, and each of the Secured Parties hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Parties). In this connection, the Administrative Agent, as “collateral agent”
and any co‑agents, sub‑agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this Article XIII for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of Article XIII and XIV (including Section 14.3, as though such
co‑agents, sub‑agents and attorneys‑in‑fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
Section 13.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. Without limiting the generality of the foregoing, each Lender
acknowledges and agrees that Wells Fargo may have a participation or other
interest in the Commercial Letter of Credit Facility.





--------------------------------------------------------------------------------





Section 13.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 13.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel, independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.





--------------------------------------------------------------------------------





Section 13.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights, remedies and powers hereunder or
under any other Loan Document by or through any one or more sub agents appointed
by the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights, remedies and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.
Section 13.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as a successor Administrative Agent is appointed as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 14.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Lender
and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (ii) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the





--------------------------------------------------------------------------------





other Loan Documents, and (iii) the successor Issuing Lender shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.
Section 13.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 13.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co‑agents, bookrunner, lead manager, arranger, lead arranger or co‑arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.
Section 13.9    Collateral and Guaranty Matters. Each of the Lenders (including
its or any of its Affiliate’s capacities as a Hedge Bank or Cash Management
Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion (without notice to, or vote or consent of, any counterparty to any
Specified Hedge Agreement or Specified Cash Management Arrangement that was a
Lender or an Affiliate of any Lender at the time such agreement was executed):
(a)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties (whether or
not on the date of such release there may be outstanding Specified Obligations
or contingent indemnification obligations not then due), under any Loan Document
(i) upon repayment of all outstanding principal of and all accrued interest on
the Loans and Reimbursement Obligations, payment of all outstanding fees and
expenses hereunder, the termination of all Commitments and the expiration or
termination of all Letters of Credit, (ii) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition permitted hereunder or under any other Loan Documents, or
(iii) subject to Section 14.2, if approved, authorized or ratified in writing by
the Required Lenders;
(b)    to subordinate or release any Lien on any non-material portion of the
Collateral (whether or not on the date of such subordination or release there
may be outstanding Specified Obligations or contingent indemnification
obligations not then due) granted to or held by the Administrative Agent under
any Loan Document to the holder of any Permitted Lien; and
(c)    to release any Subsidiary Guarantor (whether or not on the date of such
release there may be outstanding Specified Obligations or contingent
indemnification obligations not then due) from its obligations under the
Subsidiary Guaranty Agreement and any other Loan Documents if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder or under the
other Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.
Section 13.10    Release of Liens and Guarantees of Subsidiaries. If any of the
Collateral shall be sold, transferred or otherwise disposed of by the Borrower
or any other Credit Party in a transaction permitted by this Agreement
(including by way of merger, consolidation or in connection with the sale of a
Subsidiary permitted hereunder), then the Administrative Agent, at the request
and sole expense of the Borrower or such other Credit Party, shall execute and
deliver without recourse, representation or warranty all releases or other
documents necessary or desirable for the release of the Liens created by any of
the Security Documents on such Collateral. In the case of any





--------------------------------------------------------------------------------





such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to
Section 11.5, the Liens created by any of the Security Documents on such
property shall be automatically released (without need for further action by any
person). At the request and sole expense of the Borrower, a Subsidiary that is a
Credit Party shall be released from all its obligations under this Agreement and
under all other Loan Documents in the event that all of the Capital Stock of
such Subsidiary shall be sold, transferred or otherwise disposed of in a
transaction permitted by this Agreement (including by way of merger or
consolidation) and if no Event of Default exists or would result therefrom, and
the Administrative Agent, at the request and sole expense of the Borrower, shall
execute and deliver without recourse, representation or warranty all releases or
other documents necessary or desirable to evidence or confirm the foregoing.
Section 13.11    Specified Cash Management Arrangements and Specified Hedge
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 12.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Specified Hedge Agreements and
Specified Cash Management Arrangement unless the Administrative Agent has
received written notice of such Specified Hedge Agreements and Specified Cash
Management Arrangement, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
ARTICLE XIV


MISCELLANEOUS
Section 14.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 14.1(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
If to the Borrower
or another Credit Party:
Fossil Group, Inc. (if to the Borrower) or

c/o Fossil Group, Inc. (if to another Credit Party)
901 S. Central Expressway
Richardson, Texas 75080
Attention of: Randy S. Hyne, Esq.
Telephone No.: 972-699-2115
Telecopy No.: 972-744-8387
E mail: randyh@fossil.com
Webpage: www.fossil.com
With copies to:
Akin Gump Strauss Hauer & Feld LLP






--------------------------------------------------------------------------------





1111 Louisiana Street, 44th Floor
Houston, TX 77002-5200
Attention of: Phyllis Y. Young
Telephone No.: 713-220-8168
Telecopy No.: 713-236-0822
E mail: pyoung@akingump.com
If to Wells Fargo as
Administrative Agent:
Wells Fargo Bank, National Association

1525 W W.T. Harris Boulevard
Charlotte, North Carolina 28262
MAC- D1109-019
Attention of: Syndication Agency Services
Telephone No.: 704-590-2703
Telecopy No.: 704-590-0092
E-mail: agencyservices.requests@wellsfargo.com


With copies to:
Wells Fargo Bank, National Association

1445 Ross Ave, Suite 300
Dallas, Texas 75202
MAC T9216-031
Attention of: Buck Branson
Telephone No.: 214-777-4036
Telecopy No.: 214-220-2166
E mail: buck.branson@wellsfargo.com


If to any Lender:
To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 14.1(b) below, shall be effective as provided in said
Section 14.1(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon





--------------------------------------------------------------------------------





the deemed receipt by the intended recipient at its e-mail address as described
in the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose, by written notice to the
Borrower and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.
(d)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(e)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the communications on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
Section 14.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower and any other Credit Party which is required to be a party
thereto; provided, that no amendment, waiver or consent shall:
(a)    without the prior written consent of the Required Lenders, amend, modify
or waive (i) Section 6.2 or any other provision of this Agreement if the effect
of such amendment, modification or waiver is to require the Revolving Credit
Lenders (pursuant to, in the case of any such amendment to a provision hereof
other than Section 6.2, any substantially concurrent request by the Borrower for
a borrowing of Revolving Credit Loans) to make Revolving Credit Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
Maximum Swingline Amount or (iii) the amount of the L/C Commitment;
(b)    increase the Commitment of any Lender, the Maximum Swingline Amount of
the Swingline Lender or the L/C Commitment of the Issuing Lender (or reinstate
any Revolving Credit Commitment or the L/C Commitment terminated pursuant to
Section 12.2) or the amount of Loans of any Lender, in any case, without the
written consent of such Lender;





--------------------------------------------------------------------------------





(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (including any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Revolving Credit Commitment hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to the second proviso to this
Section below) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 5.1(c) during the continuance of an Event of Default
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;
(e)    change Section 5.6 or Section 12.4 in a manner that would alter the order
of application or the pro rata sharing of payments required thereby without the
written consent of each Lender directly and adversely affected thereby;
(f)    except as otherwise permitted by this Section 14.2, change any provision
of this Section or reduce the percentages specified in the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;
(g)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender;
(h)    release any Subsidiary Guarantor from its Subsidiary Guaranty Agreement
(other than as authorized in Section 13.9), without the written consent of each
Lender; or
(i)    release any material portion of the Collateral or release any Security
Document (other than as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) a Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provisions. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (x) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (y) the principal amount of any obligation owing to such Lender
may not be reduced or forgiven without the consent of such Lender, and (z) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender under any Credit Facility that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Lender.





--------------------------------------------------------------------------------





Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 14.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (A) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (B) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (1) Required Lenders or (2) similar required lender terms
applicable thereto) and Section 5.15, as applicable; provided that no such
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.
Section 14.3    Expenses; Indemnity.
(a)    Costs and Expenses. Each of the Borrower and the other Credit Parties,
jointly and severally, shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the Credit Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender, provided that, for purposes of this parenthetical,
such counsel shall be limited to one United States counsel and one counsel in
each applicable foreign jurisdiction, in each case as chosen by the
Administrative Agent, except if and to the extent that conflicts of interest
reasonably necessitate otherwise), in connection with the enforcement, exercise
and/or protection of its rights and/or remedies (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. Each of the Borrower and the other
Credit Parties, jointly and severally, shall indemnify the Administrative Agent
(and any sub‑agent thereof), each Lender, the Issuing Lender and the Swingline
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee, provided
that, for purposes of this parenthetical, such counsel shall be limited to one
United States counsel and one counsel in each applicable foreign jurisdiction,
in each case as chosen by the Administrative Agent, except if and to the extent
that conflicts of interest reasonably necessitate otherwise), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims or civil penalties or fines





--------------------------------------------------------------------------------





assessed by OFAC), investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 14.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that any Credit Party for any
reason fails to indefeasibly pay any amount required under Section 14.3(a) or
Section 14.3(b) to be paid by it to the Administrative Agent (or any sub‑agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub‑agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender): provided that with respect to such unpaid amounts owed
to the Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction): provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub‑agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub‑agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this Section 14.3(c) are subject to the provisions of Section 5.7.
Notwithstanding anything to the contrary contained herein, no payment made by
any Lender under this Section 14.3(c) shall be deemed to modify, reduce, release
or otherwise affect the obligations of any Credit Party hereunder.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
Section 14.3(b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable within five
(5) days after demand therefor, which demand shall be accompanied by a statement
from the applicable Person to whom such payment is due setting forth such
amounts in reasonable detail.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 14.4    Right of Set Off. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and





--------------------------------------------------------------------------------





from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Issuing Lender, the
Swingline Lender or any such Affiliate to or for the credit or the account of
the Borrower or any other Credit Party against any and all of the obligations of
the Borrower or such Credit Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender, the Issuing Lender or the Swingline
Lender or any of their respective Affiliates, irrespective of whether or not
such Lender, the Issuing Lender, the Swingline Lender or any such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender, the Issuing
Lender, the Swingline Lender or such Affiliate different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness: provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 12.4 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing
Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender, the Issuing Lender and the Swingline Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 14.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed and enforced in
accordance with, the law of the State of New York (including Section 5-1401 of
the General Obligations Law of the State of New York), without reference to the
conflicts or choice of law principles thereof that would require application of
another law (but giving effect to federal laws relating to national banks).
(b)    Submission to Jurisdiction. Each of the Borrower and the other Credit
Parties irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any court of the State of New York sitting in New
York, New York and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action, litigation
or proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York state court or, to the fullest extent permitted by Applicable Law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any
action, litigation or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to Section 14.5(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action, litigation or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
Section 14.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS





--------------------------------------------------------------------------------





AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 14.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law or equitable cause, then, to the extent of such payment or proceeds
repaid, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.
Section 14.8    Injunctive Relief; Punitive Damages.
(a)    Each of the Borrower and the other Credit Parties recognizes that, in the
event the Borrower or such other Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders. Therefore, each of the
Borrower and the other Credit Parties agrees that the Administrative Agent and
the Lenders, at the their option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
(b)    The Administrative Agent, the Lenders, the Borrower and the other Credit
Parties hereby agree that no such Person shall have a remedy of punitive or
exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any dispute,
claim or controversy arising out of, connected with or relating to this
Agreement or any other Loan Document, between or among parties hereto and to the
other Loan Documents, whether such dispute, claim or controversy is resolved
through arbitration or judicially.
Section 14.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 14.9(b), (ii) by way of participation
in accordance with the provisions of Section 14.9(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 14.9(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 14.9(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:





--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (i)(A) of this Section 14.9(b),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (i)(B) of this Section 14.9(b) and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided,
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recording fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any other Credit Party or any of the Borrower’s Subsidiaries
or Affiliates or (B) any Defaulting Lender or





--------------------------------------------------------------------------------





any of its Subsidiaries or Affiliates or to any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities which constitute a part of the
Obligations then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this clause (vii), then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 14.9(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 5.9, Section 5.10, Section 5.11 and Section 14.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
which shall be null and void).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of (and stated interest on) the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (but only to the extent of entries in the Register that are applicable to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent,





--------------------------------------------------------------------------------





the Issuing Lender, the Swingline Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 14.3(c) with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. The Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.9, Section 5.10 and Section 5.11
(subject to the requirements and limitations therein, including the requirements
under Section 5.11(g) (it being understood that the documentation required under
Section 5.11(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 14.9(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 5.12 as if it were an assignee under
Section 14.9(b); and (B) shall not be entitled to receive any greater payment
under Section 5.10 or Section 5.11, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
Section 14.10    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority having
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Specified Hedge Agreement or Specified Cash
Management Arrangement) or any action or proceeding relating to this Agreement
or any other Loan Document (or any Specified Hedge Agreement or Specified Cash
Management Arrangement) or the enforcement of rights





--------------------------------------------------------------------------------





hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, Participant or proposed Participant,
or (ii) any actual or prospective counterparty (or its Related Parties) to any
swap or derivative transaction relating to the Borrower and its obligations
under this Agreement, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the consent of the Borrower, (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than any Credit Party or its Subsidiaries not known by
the Administrative Agent, such Lender, the Issuing Lender or such respective
Affiliates to be bound by a confidentiality obligation to the Borrower or its
Subsidiaries or (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 14.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
Section 14.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Administrative Agent, any Lender or any
Person designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations (other than (a) contingent indemnification obligations and (b)
Specified Obligations) remain unpaid or unsatisfied, the Revolving Credit
Commitment remains in effect or any Credit Facility has not been terminated.
Section 14.13    Survival.
(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. Unless otherwise
expressly provided in this Agreement or the other applicable Loan Document(s),
all representations and warranties made under this Agreement shall be made or
deemed to be made at and as of the Closing Date and on each borrowing,
continuation, conversion, issuance or extension date hereunder, shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing, continuation, conversion, issuance or extension hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XIV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events and circumstances arising
after such termination as well as before.
Section 14.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.





--------------------------------------------------------------------------------





Section 14.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
Section 14.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterparty hereof. This Agreement and the
other Loan Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, the Issuing Lender, the Swingline Lender
and/or the Arrangers, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 6.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 14.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than (a) contingent indemnification obligations not then due and (b) the
Specified Obligations) arising hereunder or under any other Loan Document shall
have been indefeasibly and irrevocably paid and satisfied in full, all Letters
of Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitment has been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
Section 14.18    USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the Act, each
of them is required to obtain, verify and record information that identifies the
Borrower and any Subsidiary Guarantors, which information includes the name and
address of the Borrower and any Subsidiary Guarantors and other information that
will allow such Lender to identify the Borrower and any Subsidiary Guarantors in
accordance with the Act.
Section 14.19    Independent Effect of Covenants. Each of the Borrower and the
other Credit Parties expressly acknowledges and agrees that each covenant
contained in Article VIII, IX, X or XI hereof shall be given independent effect.
Accordingly, each of the Borrower and the other Credit Parties shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Article VIII, IX, X or XI if, before or after giving effect to such
transaction or act, the Borrower or such other Credit Party shall or would be in
breach of any other covenant contained in Article VIII, IX, X or XI.
Section 14.20    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision





--------------------------------------------------------------------------------





of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.
Section 14.21    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
14.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 14.21(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.





--------------------------------------------------------------------------------





(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 6.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 14.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 5.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
14.21(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
Section 14.22    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery





--------------------------------------------------------------------------------





of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and the “Initial Term Loans” and “Revolving Credit Loans” and
other obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement, shall be deemed to be Initial Term Loans, Revolving Credit
Loans or other obligations, respectively, outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that and in connection therewith the Lenders under this Agreement shall make
available to the Administrative Agent such amounts, and the Administrative Agent
shall make such transfers of funds, as are necessary in order that (i) the
outstanding balances of such Term Loans reflect the respective Term Loan
Commitments of the Term Loan Lenders hereunder and (ii) the outstanding balance
of such Revolving Credit Loans, together with any Revolving Credit Loans funded
on the Closing Date, reflect the respective Revolving Credit Commitments of the
Revolving Credit Lenders hereunder and the Borrower agrees to pay any amounts
required pursuant to Section 5.9 in connection with such transfers as if all
Loans under the Existing Credit Agreement were repaid on the Closing Date. No
Swingline Loans are outstanding on the Closing Date.
Section 14.23    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature pages to follow]



















--------------------------------------------------------------------------------









Annex B
EXHIBIT F
FORM OF OFFICER’S COMPLIANCE CERTIFICATE
The undersigned, on behalf of Fossil Group, Inc., a corporation organized under
the laws of the State of Delaware (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:
1.This certificate is delivered to you pursuant to Section 8.2 of the Amended
and Restated Credit Agreement dated as of March 9, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the lenders who are or may become party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
2.I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of _______________ and for the _______________ period[s] then ended and
such statements fairly present in all material respects the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations and cash flows for the period[s] indicated.
3.I have reviewed the terms of the Credit Agreement and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, and I do not have any knowledge of
the existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].
4.The Applicable Margin and calculations determining the Consolidated Total
Leverage Ratio and the Consolidated Interest Coverage Ratio are set forth on the
attached Schedule 1, the Borrower and its Subsidiaries are in compliance with
the financial covenants contained in Article X of the Credit Agreement as shown
on such Schedule 1 and the Borrower and its Subsidiaries are in compliance with
all other covenants and restrictions, as applicable, contained in the Credit
Agreement.
5.Attached as Schedule 2 is a list of all Subsidiaries as of the date of this
certificate and calculations showing compliance with the definitions of
“Material Domestic Subsidiary” and “Material First-Tier Foreign Subsidiary” in
the Credit Agreement.
WITNESS the following signature as of the day and year first written above.
FOSSIL GROUP, INC.
By:______________________________
Name:____________________________    
Title:_____________________________    












Exhibit F
Form of Officer’s Compliance Certificate





--------------------------------------------------------------------------------







For the Fiscal Year/Quarter ended on _____________ (the “Statement Date”)


Schedule 1
to
Officer’s Compliance Certificate
($ in 000’s)
I.
Section 10.1 - Consolidated Total Leverage Ratio.



A.Consolidated Total Indebtedness as of the Statement Date:
1.All Indebtedness as of the Statement Date:
$_____________
2.Attributable Indebtedness with respect to Capital Leases and Synthetic Leases
in an amount not to exceed $90,000,000 as of the Statement Date:
$_____________
3.Undrawn letters of credit as of the Statement Date:
$_____________
4.Consolidated Total Indebtedness as of the Statement Date (Line I.A.1 - Line
I.A.2 - Line I.A.3):
$_____________
B.Consolidated EBITDA for the Subject Period (as set forth on Annex A hereto):
$_____________
C.Consolidated Total Leverage Ratio (Line I.A.4 ÷ Line I.B):
____ to 1.00
F.Maximum Permitted Consolidated Total Leverage Ratio:




Period


Maximum Ratio


Closing Date through March 31, 2016


2.50 to 1.00


June 30, 2016 and thereafter


3.25 to 1.00





II.    Section 10.2 - Consolidated Interest Coverage Ratio.
    
A. Consolidated EBITDA for the Subject Period (as set forth on Annex A hereto):
$
B. Consolidated Interest Expense for Subject Period:
$
C.Consolidated Interest Coverage Ratio (Line IIA ÷ Line IIB):
____ to 1.00
D.Minimum Permitted Consolidated Interest Coverage Ratio:
3.50 to 1.00






--------------------------------------------------------------------------------







For the Fiscal Year/Quarter ended on the Statement Date.


ANNEX A
to the Compliance Certificate
($ in 000’s)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Credit Agreement)


 
Consolidated EBITDA
Quarter 1
ended
__/__/__
Quarter 2
ended
__/__/__
Quarter 3
ended
__/__/__
Quarter 4
ended
__/__/__
Total
(Quarters 1-4)
(1)
Consolidated Net Income for the period of four consecutive Fiscal Quarters
ending on or immediately prior to the Statement Date (the “Subject Period”)
 
 
 
 
 
(2)
The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:
 
 
 
 
 
 
(a)income and franchise tax expense during the Subject Period
 
 
 
 
 
 
(b)Consolidated Interest Expense for the Subject Period
 
 
 
 
 
 
(c)amortization, depreciation and other non-cash charges for the Subject Period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future)
 
 
 
 
 
 
(d)the amount of premium payments and charges in respect of unamortized fees and
expenses during the Subject Period, in each case associated with the repayment
of Indebtedness
 
 
 
 
 
 
(e)expenses relating to stock-based compensation plans resulting from the
application of FASB Statement No. 123R during the Subject Period
 
 
 
 
 
 
(f)subject to approval by the Administrative Agent, one-time restructuring
charges and reserves during the Subject Period, in an aggregate amount not to
exceed $30,000,000 during the term of the Credit Agreement
 
 
 
 
 
 
(g) subject to approval by the Administrative Agent, one-time restructuring
charges and reserves incurred during the Subject Period and after the First
Amendment Effective Date but prior to December 31, 2017, in an aggregate amount
not to exceed $125,000,000 The Borrower shall provide the Administrative Agent
with a breakdown of all restructuring charges and reserves that are proposed to
be added-back under clause (g).
 
 
 
 
 
(3)
Sum of Lines (2)(a) through Line (2)(g)
 
 
 
 
 
(4)
Interest income during the Subject Period, to the extent included in computing
Consolidated Net Income for such period
 
 
 
 
 
(5)
Consolidated EBITDA (Line (1) plus Line (3) less Line (4))
 
 
 
 
 

 




1The Borrower shall provide the Administrative Agent with a breakdown of all
restructuring charges and reserves that are proposed to be added-back under
clause (g).







--------------------------------------------------------------------------------







Schedule 2
to
Officer’s Compliance Certificate


List of Domestic Subsidiaries


Domestic Subsidiary
Assets of Subsidiary
 
 
 
 





List of First-Tier Foreign Subsidiaries


First-Tier Foreign Subsidiary
Assets of Subsidiary
 
 
 
 










--------------------------------------------------------------------------------







Annex C
Amended Exhibit I to the Credit Agreement
Execution Version




COLLATERAL AGREEMENT




dated as of August 8, 2016




by and among




FOSSIL GROUP, INC.,


and certain of its Subsidiaries,
as Grantors,




in favor of




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

















--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page




ARTICLE I
DEFINED TERMS    1

Section 1.1
Terms Defined in the Uniform Commercial Code    1

Section 1.2
Definitions    1

Section 1.3
Other Definitional Provisions    6

ARTICLE II
SECURITY INTEREST    7

Section 2.1
Grant of Security Interest    7

Section 2.2
Grantors Remain Liable    8

ARTICLE III
REPRESENTATIONS AND WARRANTIES    8

Section 3.1
Perfected Security Interest    8

Section 3.2
Title, No Other Liens    9

Section 3.3
State of Organization; Location of Inventory, Equipment and Fixtures; other
Information    9

Section 3.4
Intentionally Omitted    9

Section 3.5
Chattel Paper    9

Section 3.6
Commercial Tort Claims    9

Section 3.7
Deposit Accounts and Securities Accounts    9

Section 3.8
Intellectual Property    9

Section 3.9
Inventory    10

Section 3.10
Investment Property; Partnership/LLC Interests    10

Section 3.11
Instruments    10

Section 3.12
Government Contracts    10

ARTICLE IV
COVENANTS    11

Section 4.1
Maintenance of Perfected Security Interest; Further Information    11

Section 4.2
Maintenance of Insurance    11

Section 4.3
Changes in Locations; Changes in Name or Structure    11

Section 4.4
Required Notifications    11

Section 4.5
Delivery Covenants    11

Section 4.6
Control Covenants; Covenants as to Third Parties    11

Section 4.7
Filing Covenants    12

Section 4.8
Accounts    13

Section 4.9
Intellectual Property    13

Section 4.10
Investment Property; Partnership/LLC Interests    14

Section 4.11
Equipment    14

Section 4.12
Further Assurances    14

ARTICLE V
REMEDIAL PROVISIONS    14

Section 5.1
General Remedies    14

Section 5.2
Specific Remedies    15

Section 5.3
Application of Proceeds    16

Section 5.4
Waiver, Deficiency    17

ARTICLE VI
THE ADMINISTRATIVE AGENT    17

Section 6.1
Appointment of Administrative Agent as Attorney-In-Fact    17

Section 6.2
Duty of Administrative Agent    18






--------------------------------------------------------------------------------





Section 6.3
Authority of Administrative Agent    19

ARTICLE VII
MISCELLANEOUS    19

Section 7.1
Notices    19

Section 7.2
Amendments, Waivers and Consents    19

Section 7.3
Expenses, Indemnification, Waiver of Consequential Damages, etc    19

Section 7.4
Right of Setoff    20

Section 7.5
Governing Law; Jurisdiction; Venue; Service of Process    20

Section 7.6
Waiver of Jury Trial    21

Section 7.7
Injunctive Relief    21

Section 7.8
No Waiver By Course of Conduct; Cumulative Remedies    21

Section 7.9
Successors and Assigns    21

Section 7.10
Survival of Indemnities    22

Section 7.11
Severability of Provisions    22

Section 7.12
Counterparts    22

Section 7.13
Integration    22

Section 7.14
Acknowledgements    22

Section 7.15
Releases    22

Section 7.16
Additional Grantors    23

Section 7.17
All Powers Coupled With Interest    23

Section 7.18
Secured Parties    23



iii




SCHEDULES:


Schedule 3.3
Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

Schedule 3.6
Commercial Tort Claims

Schedule 3.7
Deposit Accounts and Securities Accounts

Schedule 3.8
Intellectual Property

Schedule 3.10
Investment Property and Partnership/LLC Interests

Schedule 3.11
Instruments

Schedule 3.12
Government Contracts












--------------------------------------------------------------------------------









This COLLATERAL AGREEMENT (this “Agreement”), dated as of August 8, 2016, by and
among FOSSIL GROUP, INC., a Delaware corporation (the “Borrower”), certain
Material Domestic Subsidiaries of the Borrower as identified on the signature
pages hereto and any Additional Grantor (as defined below) who may become party
to this Agreement (such Material Domestic Subsidiaries and Additional Grantors,
collectively with the Borrower, the “Grantors”), in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the benefit of the Secured Parties.
STATEMENT OF PURPOSE
The Borrower is party to that certain Amended and Restated Credit Agreement
dated as of March 9, 2015 among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make Extensions of
Credit to the Borrower upon the terms and subject to the conditions set forth
therein. Pursuant to the First Amendment to Amended and Restated Credit
Agreement dated as of the date hereof, the Lenders and the Administrative Agent
have agreed to amend the Credit Agreement as provided therein and the Grantors
have agreed to enter into and deliver this Agreement to the Administrative
Agent, for the benefit of the Secured Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make and maintain their respective Extensions of Credit to
the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent, for the benefit of the Secured Parties, as follows:
ARTICLE I
DEFINED TERMS
Section 1.1 Terms Defined in the Uniform Commercial Code.
(a)    The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC as in effect from time to time: “Accession”,
“Account”, “Account Debtor”, “Authenticate”, “Certificated Security”, “Chattel
Paper”; “Commercial Tort Claim”, “Deposit Account”, “Documents”, “Electronic
Chattel Paper”, “Equipment”, “Fixtures”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Company Security”, “Investment Property”,
“Letter-of-Credit Rights”, “Proceeds”, “Record”, “Registered Organization”,
“Securities Account”, “Securities Intermediary”, “Security”, “Supporting
Obligation”, “Tangible Chattel Paper”, and “Uncertificated Security”.
(b)    Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.
(c)    If any term used herein has a meaning assigned to it in the UCC and such
term is defined in Article 9 of the UCC differently than how such term is
defined in another Article of the UCC such term shall have the meaning assigned
thereto in Article 9 of the UCC.
Section 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“Additional Grantor” means each Material Domestic Subsidiary of the Borrower
that hereafter becomes a Grantor pursuant to Section 7.16.
“Administrative Agent” has the meaning assigned thereto in the Preamble to this
Agreement.
“Agreement” has the meaning assigned thereto in the Preamble to this Agreement.





--------------------------------------------------------------------------------





“Borrower” has the meaning assigned thereto in the Preamble to this Agreement.
“Collateral” has the meaning assigned thereto in Section 2.1.
“Collateral Account” has the meaning assigned thereto in Section 5.2.
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
“Control Agreement” has the meaning assigned in Section 4.6(a).
“Controlled Depositary” has the meaning assigned thereto in Section 4.6(a).
“Controlled Intermediary” has the meaning assigned thereto in Section 4.6(a).
“Copyright License” means any written agreement now or hereafter in existence
naming any Grantor as licensor or licensee, including, without limitation, those
listed in Schedule 3.8, granting any right under any Copyright, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.
“Copyrights” means, collectively, all of the following of any Grantor: (a) all
copyrights, copyright registrations and copyright applications in any
jurisdiction within the United States, including, without limitation, those
listed on Schedule 3.8 hereto, (b) all reissues, extensions, continuations (in
whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements of
any of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing in any jurisdiction within the United States.
“Credit Agreement” has the meaning assigned thereto in the Statement of Purpose
to this Agreement.
“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
“Excluded Assets” means, collectively, the following:
(a)    leasehold real property or owned real property of a Grantor;
(b)    any lease, license (including without limitation, any Copyright License,
Trademark License or Patent License), contract, document, instrument or
agreement to which any Grantor is a party, to the extent that the creation of a
Lien on such assets would, under Applicable Law or under the express terms of
such lease, license, contract, document, instrument or agreement, (A) be
prohibited or restricted or (B) result in a breach of the terms of, constitute a
default under, or result in a termination or right of termination of any such
lease, license, contract, document, instrument or agreement (other than to the
extent that any such term (i) has been waived or (ii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other Applicable Law);
provided that this clause shall not affect, limit, restrict or impair the grant
by any Grantor of a Security Interest in any corresponding Account or any
corresponding money or other amounts due and payable to any Grantor or to become
due and payable to any Grantor under any such lease, license, contract,
document, instrument or agreement (except to the extent that such Accounts,
money or other amounts shall themselves constitute Excluded Assets);
(c)    any property that is subject to a purchase money Lien, Capital Lease
obligation or similar arrangement permitted under the Loan Documents if the
agreement pursuant to which such Lien is granted (or the document providing for
such Capital Lease obligation or similar arrangement) prohibits or requires the
consent of any Person, or creates a right of termination in favor of any other
Person, in each case other than the Borrower or any other Grantor, which





--------------------------------------------------------------------------------





prohibition or right of termination has not been waived or which consent has not
been obtained as a condition to the creation of any other Lien on such property;
provided that, immediately upon receipt of such waiver or consent, such assets
shall automatically cease to constitute “Excluded Assets”;
(d)    Capital Stock in any Person that is not a Wholly-Owned Subsidiary of a
Grantor, to the extent a Lien thereon is prohibited by or requires consent under
the organizational documents of such Person or any other Person (other than the
Borrower or any other Grantor) and such consent has not been obtained or such
Capital Stock constitutes minority ownership of a non-United States entity;
(e)    any United States federal “intent to use” trademark applications, prior
to the submission and acceptance by the United States Patent and Trademark
Office of an amendment to allege or a verified statement of use pursuant to the
Lanham Act 15 U.S.C. Section 1060, solely to the extent that, and solely during
the period that, the grant of a security interest therein would impair the
validity or enforceability or render void or result in the cancellation of, any
registration issued as a result of such “intent to use” trademark application
under Applicable Law; provided that upon the submission and acceptance by the
United States Patent and Trademark Office of an amendment to allege or a
verified statement of use pursuant to 15 U.S.C. Section 1060, such “intent to
use” trademark application shall constitute Collateral;
(f)    any Capital Stock in or assets of a direct or indirect (i) Foreign
Subsidiary or (ii) Foreign Subsidiary Holding Company; provided that, in the
case of any Material First-Tier Foreign Subsidiary or Material Foreign
Subsidiary Holding Company, Excluded Assets shall not include 65% of the
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the Capital Stock not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of each such Material
First-Tier Foreign Subsidiary or Material Foreign Subsidiary Holding Company;
(g)    aircraft and vessels;
(h)    Vehicles or other assets that are subject to a certificate of title,
except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements;
(i)     any other property, to the extent the granting of a Lien therein is
prohibited by contract (including Permitted Liens or otherwise permitted to be
prohibited pursuant to Section 11.10 of the Credit Agreement) or Applicable Law
(other than to the extent that (i) such prohibition has been waived or (ii) such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other Applicable Law);
(j)    any obligation or property of any kind due from, owed by or belonging to
any Sanctioned Person;
(k)    Excluded Deposit Accounts and Excluded Securities Accounts;
(l)    any Commercial Tort Claims individually with a value (as reasonably
determined by a Grantor) of less than $5,000,000;
(m)    any unpublished pending United States patent applications; provided that
upon publication, such pending United States patent application shall constitute
Collateral;
(n)    any other property, to the extent the granting of a Lien therein is
prohibited by any Applicable Law (other than to the extent such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
Applicable Law; provided that, immediately upon the ineffectiveness, lapse or
termination of such prohibition, such assets shall automatically cease to
constitute “Excluded Assets”);
(n)    all Capital Stock held in Fossil Capital, L.P. and Centurion Jewelry By
Invitation Only, LLC so long as the value of such Capital Stock held by the
Grantors’ collectively does not exceed $50,000 in the aggregate; and





--------------------------------------------------------------------------------





(o)    any assets of any Grantor where the Administrative Agent reasonably
determines, in consultation with the Borrower, that the cost, burden, difficulty
or consequence (including adverse tax consequences) of obtaining or perfecting a
Lien in such assets outweighs the benefit of the security afforded thereby, in
each case to the extent a Lien in such assets cannot not perfected by a
financing statement filed pursuant to the UCC.
Notwithstanding the foregoing, (x) Excluded Assets shall not include the
Proceeds, products, substitutions or replacements of any Excluded Assets (except
to the extent that such Proceeds, products, substitutions or replacements shall
themselves constitute Excluded Assets) and (y) in the event that any Excluded
Assets cease to constitute Excluded Assets, then immediately upon such property
ceasing to constitute Excluded Assets for any reason, and until such property
may constitute Excluded Assets at any future time, such property shall be deemed
to constitute Collateral without any further action hereunder.
“Excluded Deposit Account” means, collectively, (a) Deposit Accounts established
solely to hold escrowed funds for the benefit of a third party or funds in
connection with customary indemnification and holdback escrow arrangements with
a third party, or for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees at the time any such funds are
transferred to such Deposit Account, (b) so long as no Event of Default has
occurred and is continuing, Deposit Accounts with amounts on deposit that, when
aggregated with the amounts on deposit in all other Deposit Accounts for which
control agreements have not been obtained (other than those specified in clause
(a) or (c)), do not exceed $5,000,000 at any time and (c) all retail store
accounts so long as (i) such accounts are swept no less frequently than on a
weekly basis to a Deposit Account held by the Administrative Agent or a
Controlled Depositary and (ii) the aggregate balance in all such accounts
collectively does not exceed $4,000,000 at any time.
“Excluded Securities Account” means, collectively, (a) Securities Accounts
established solely to hold escrowed funds for the benefit of a third party or
funds in connection with customary indemnification and holdback escrow
arrangements with a third party, or for the purpose of funding payroll, payroll
taxes and other compensation and benefits to employees and (b) so long as no
Event of Default has occurred and is continuing, Securities Accounts with
amounts on deposit that, when aggregated with the amounts on deposit in all
other Securities Accounts for which control agreements have not been obtained
(other than those specified in clause (a)), do not exceed $5,000,000 at any
time.
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary that is
disregarded as a separate entity for U.S. federal income tax purposes and owns
no material assets other than the Capital Stock of one or more Foreign
Subsidiaries.
“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.
“Intellectual Property” means, collectively, all of the following to the extent
owned by any Grantor: (a) all systems software and applications software, all
documentation for such software, including, without limitation, user manuals,
flowcharts, functional specifications, operations manuals, and all formulas,
processes, ideas and know-how embodied in any of the foregoing, (b) concepts,
discoveries, improvements and ideas, know-how, technology, reports, design
information, trade secrets, practices, specifications, test procedures,
maintenance manuals, research and development, (c) Patents and Patent Licenses,
Copyrights and Copyright Licenses, Trademarks and Trademark Licenses, and (d)
other licenses to use any of the items described in the foregoing clauses (a),
(b), and (c).
“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
“Material Foreign Subsidiary Holding Company” means any Foreign Subsidiary
Holding Company that is a Material Domestic Subsidiary.
“Partnership/LLC Agreement” means any limited liability company agreement,
operating agreement, membership agreement, partnership agreement or similar
agreement relating to any Partnership/LLC Interests included in the Collateral.





--------------------------------------------------------------------------------





“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, held by such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement,
membership agreement, limited liability company agreement or operating
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
“Patent License” means any written agreement now or hereafter in existence
providing for the grant by or to any Grantor of any right to manufacture, use or
sell any invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 3.8.
“Patents” means collectively, all of the following of any Grantor: (a) all
patents and patent applications in any jurisdiction within the United States,
including, without limitation, those listed on Schedule 3.8, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing in any jurisdiction within the United
States.
“Securities Act” means the Securities Act of 1933, including all regulations
promulgated thereunder.
“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for any of the Obligations pursuant to the provisions of any Loan
Document.
“Trademark License” means any written agreement now or hereafter in existence
providing for the grant by or to any Grantor of any right to use any Trademark,
including, without limitation, any of the foregoing referred to in Schedule 3.8.
“Trademarks” means, collectively, all of the following owned by any Grantor: (a)
all trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) in each case in any jurisdiction within the United
States, including, without limitation, those listed on Schedule 3.8, (b) all
renewals of any of the foregoing, (c) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements of any of the foregoing, (d)
the right to sue for past, present or future infringements of any of the
foregoing and (e) all rights corresponding to any of the foregoing (including
the goodwill) in each case in any jurisdiction within the United States.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, however, that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for the purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under any
Applicable Law and which cannot be perfected under such Applicable Law unless





--------------------------------------------------------------------------------





the applicable security interest is noted on the face of the applicable
certificate of title, and all tires and all other appurtenances to any of the
foregoing. For the avoidance of doubt, the term “Vehicles” shall exclude
aircraft and vessels.
Section 1.3 Other Definitional Provisions.
(a)    Terms defined in the Credit Agreement and not otherwise defined herein
shall have the meaning assigned thereto in the Credit Agreement.
(b)    The terms of Sections 1.2, 1.6 and 1.7 of the Credit Agreement are
incorporated herein by reference as if fully set forth herein; provided that
references therein to “Agreement” shall mean this Agreement.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
ARTICLE II
SECURITY INTEREST
Section 2.1 Grant of Security Interest. Each Grantor hereby grants and pledges
to the Administrative Agent, for the benefit of itself and the other Secured
Parties, a continuing security interest in, all of such Grantor’s right, title
and interest in the following property and such Grantor’s power to transfer
rights in such property, whether now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, or the power to transfer rights therein,
and wherever located or deemed located (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations:
(a)    all Accounts;
(b)    all cash and currency;
(c)    all Chattel Paper;
(d)    all Commercial Tort Claims identified on Schedule 3.6;
(e)    all Deposit Accounts;
(f)    all Documents;
(g)    all Equipment;
(h)    all Fixtures;
(i)    all General Intangibles;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property;
(n)    all Letter-of-Credit Rights;





--------------------------------------------------------------------------------





(o)    all other Goods not otherwise described above;
(p)    all books and records pertaining to the Collateral; and
(q)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations given by any Person with respect
to any of the foregoing;
provided, that (i) the term “Collateral” shall not include, any Excluded Assets,
(ii) the payment and performance of the Obligations shall not be secured by any
Hedge Agreement between any Grantor and any Secured Party and (iii) this
Agreement shall not to be construed as an assignment of any Intellectual
Property.
Section 2.2 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent or any other Secured Party of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
the Administrative Agent and each other Secured Party shall not have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, and shall not be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder, and (d) neither
the Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit to, and/or to enter into Specified Cash Management Arrangements and/or
Specified Hedge Agreements with, as applicable, the Borrower or another Credit
Party (as the case may be), each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:
Section 3.1 Perfected Security Interest. The Security Interests granted pursuant
to this Agreement constitute valid and enforceable security interests in all of
the Collateral (other than any Collateral located outside the United States) in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for the Obligations, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies. Each financing statement naming any Grantor as a debtor and the
Administrative Agent as secured party is in appropriate form for filing in the
appropriate offices of the states specified on Schedule 3.3 (as such schedule
shall be updated from time to time pursuant to Section 4.3) and contains an
adequate description of the Collateral (other than any Collateral located
outside the United States) for purposes of perfecting a security interest in
such Collateral to the extent that a security interest therein may be perfected
by filing pursuant to the UCC. When the aforementioned financing statements
shall have been filed in, and accepted by, the offices specified in Schedule
3.3, the Security Interest will constitute a perfected security interest in all
right, title and interest of the applicable Grantor named as debtor in such
financing statement in the Collateral (other than any Collateral located outside
the United States) described therein, in each case to the extent that a security
interest therein may be perfected by filing pursuant to the UCC prior to all
other Liens and rights of others therein, except for Permitted Liens. When the
applicable Grantor shall have delivered any Instruments, Tangible Chattel Paper
or Certificated Securities (together with an Effective Endorsement and
Assignment in the case of Instruments and Certificated Securities constituting
Collateral) to the Administrative Agent, the Security Interest will constitute a
perfected security interest in all right, title and interest of the applicable
Grantor in such Instruments, Tangible Chattel Paper or Certificated Securities,
prior to all other Liens and rights of others therein and, in the case of any of
the foregoing that constitute financial assets, subject to no adverse claims, in
each case, except for Permitted Liens. When the applicable Grantor shall take
the actions required under this Agreement with respect to any Collateral (other
than any Collateral located





--------------------------------------------------------------------------------





outside the United States) that is not of a type otherwise referred to in this
Section 3.1, the Security Interest will constitute a perfected security interest
in all right, title and interest of the applicable Grantor in such Collateral,
in each case prior to all other Liens and rights of others therein, except for
Permitted Liens.
Section 3.2 Title, No Other Liens. Except for the Security Interests, such
Grantor owns each item of the Collateral free and clear of any and all Liens
other than Permitted Liens. No Grantor has Authenticated any agreement
authorizing any secured party thereunder to file a financing statement, except
to perfect Permitted Liens.
Section 3.3 State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
(a)    The exact legal name of such Grantor is set forth on Schedule 3.3 (as
such schedule shall be updated from time to time pursuant to Section 4.3).
(b)    Such Grantor is a Registered Organization organized under the laws of the
state identified on Schedule 3.3 under such Grantor’s name (as such schedule
shall be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and, to the extent applicable, Registered Organization
number of such Grantor is set forth on Schedule 3.3 under such Grantor’s name
(as such schedule shall be updated from time to time pursuant to Section 4.3).
(c)    As of the First Amendment Effective Date, all Collateral consisting of
Inventory, Equipment and Fixtures is located at the locations specified on
Schedule 3.3, except as otherwise permitted hereunder.
(d)    The mailing address, principal place of business, chief executive office
and office where such Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.3
under such Grantor’s name (as such schedule shall be updated from time to time
pursuant to Section 4.3). As of the First Amendment Effective Date, no Grantor
has any other places of business except those separately set forth on Schedule
3.3 under such Grantor’s name. As of the First Amendment Effective Date, except
as disclosed on Schedule 3.3 under such Grantor’s name, no Grantor has acquired
assets from any Person, other than assets acquired in the ordinary course of
such Grantor’s business from a Person engaged in the business of selling goods
of such kind, during the past five (5) years.
Section 3.4 Intentionally Omitted.
Section 3.5 Chattel Paper. As of the date hereof, no Grantor holds any Chattel
Paper in the ordinary course of its business.
Section 3.6 Commercial Tort Claims. As of the date hereof, all Commercial Tort
Claims in excess of $5,000,000 owned by any Grantor are listed on Schedule 3.6
(as such schedule shall be updated from time to time pursuant to Section 4.4).
Section 3.7 Deposit Accounts and Securities Accounts. As of the date hereof, all
Deposit Accounts and Securities Accounts (other than Excluded Deposit Accounts
and Excluded Securities Accounts) owned by any Grantor are listed on Schedule
3.7 (as such schedule shall be updated from time to time pursuant to Section
4.4).
Section 3.8 Intellectual Property.
(a)    As of the date hereof, all United States Copyright registrations, pending
United States Copyright applications, issued United States Patents, pending
published United States Patent applications, subsisting United States federal
and state Trademark registrations and pending United States federal and state
Trademark applications (except for pending federal “intent to use” trademark
applications for which an amendment to allege use or a verified statement of use
has not been submitted to and accepted by the United States Patent and Trademark
Office), in each case to the extent constituting Collateral and owned by any
Grantor in its own name, are listed on Schedule 3.8 (as such schedule shall be
updated from time to time pursuant to Section 4.9(c)).





--------------------------------------------------------------------------------





(b)    Except as set forth in Schedule 3.8 on the date hereof (as such schedule
shall be updated from time to time pursuant to Section 4.9(c)), none of the
Intellectual Property owned by any Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor, except as could not reasonably be expected to result in a Material
Adverse Effect.
Section 3.9 Inventory. Except as could not reasonably be expected to have a
Material Adverse Effect, Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects.
Section 3.10 Investment Property; Partnership/LLC Interests.
(a)    As of the date hereof, all Investment Property and all Partnership/LLC
Interests owned by any Grantor and included in the Collateral are listed on
Schedule 3.10 (as such schedule shall be updated from time to time pursuant to
Section 4.3 or Section 4.4).
(b)    All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor and included in the Collateral (i) with respect to any
Wholly-Owned Subsidiary of a Grantor, have been duly and validly issued and, if
applicable, are fully paid and non-assessable, (ii) are beneficially owned as of
record by such Grantor and (iii) constitute all the issued and outstanding
shares of all classes of the Capital Stock or Partnership/LLC Interests of such
Issuer issued to such Grantor, subject, with respect to any Foreign Subsidiary,
to restrictions on the pledge of a Foreign Subsidiary’s Capital Stock set forth
herein.
(c)    None of the Partnership/LLC Interests included in the Collateral (i) are
dealt in or traded on a Securities exchange or in Securities markets, (ii) by
their terms expressly provide that they are Securities governed by Article 8 of
the UCC, or (iii) are Investment Company Securities.
(d)    With respect to the Partnership/LLC Interests issued by any Issuer to any
Grantor and included in the Collateral, no consent, approval or action by any
other party, including, without limitation, any other party to any
Partnership/LLC Agreement included in the Collateral, shall be necessary to
permit the Secured Parties to be substituted as a member, manager or partner
thereunder and to receive the benefits of all rights of a member, manager or
partner thereunder (including, without limitation, all voting rights and rights
of an economic interest holder) in the exercise of their rights and remedies
hereunder except for consents, approvals or actions that have been obtained, or
taken, and are in full force and effect.
Section 3.11 Instruments. As of the date hereof, except as set forth on Schedule
3.11, no Grantor holds any Instrument or is named a payee of any promissory note
or other evidence of indebtedness in either case, having a face amount in excess
of $5,000,000.
Section 3.12 Government Contracts. As of the date hereof, except as set forth on
Schedule 3.12, no Grantor is party to any contract with a Governmental Authority
under which such Governmental Authority, as Account Debtor, owes a monetary
obligation to any Grantor under any Account in a principal amount in excess of
$5,000,000.
ARTICLE IV
COVENANTS
Until the Obligations (other than (a) contingent indemnification obligations not
then due and (b) the Specified Obligations) have been paid in full, all Letters
of Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 7.2, each Grantor covenants and agrees that:





--------------------------------------------------------------------------------





Section 4.1 Maintenance of Perfected Security Interest; Further Information.
Such Grantor shall maintain the Security Interest created by this Agreement as a
first priority perfected Security Interest (subject only to Permitted Liens) and
shall defend such Security Interest against the Liens of all Persons whomsoever
(other than the holders of Permitted Liens).
Section 4.2 Maintenance of Insurance. Such Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 9.3 of the
Credit Agreement.
Section 4.3 Changes in Locations; Changes in Name or Structure. No Grantor will,
except upon five (5) Business Days’ prior written notice to the Administrative
Agent (or such shorter time period agreed to by the Administrative Agent) and
delivery to the Administrative Agent of (a) all additional financing statements
(executed if necessary for any particular filing jurisdiction) and other
instruments and documents reasonably requested by the Administrative Agent to
maintain the validity, perfection and priority of the Security Interests and (b)
a written supplement to the applicable Schedules of this Agreement:
(i)    change its jurisdiction of organization or the location of its chief
executive office or principal place of business (or the location where any
Grantor maintains its books and records relating to Accounts, Documents, General
Intangibles, Instruments and Investment Property in which it has any interest)
from that identified on Schedule 3.3; or
(ii)    change its name, identity or organizational type to such an extent that
any financing statement filed by the Administrative Agent in connection with
this Agreement would become seriously misleading under the UCC.
Section 4.4 Required Notifications. Such Grantor shall promptly notify the
Administrative Agent, in writing, of (a) any new Deposit Account (other than an
Excluded Deposit Account) or Securities Account (other than an Excluded
Securities Account), (b) any contract under which a Governmental Authority, as
Account Debtor, owes a monetary obligation to any Grantor in excess of
$5,000,000, (c) any Commercial Tort Claim in excess of $5,000,000 and (d) any
Investment Property acquired after the date hereof, together with a written
supplement to the applicable Schedules of this Agreement.
Section 4.5 Delivery Covenants. Such Grantor will deliver to the Administrative
Agent, for the benefit of the Secured Parties, all Collateral consisting of (a)
Certificated Securities issued by any Subsidiary of a Grantor; provided that any
Certificated Securities that are not issued by a Grantor’s Subsidiary and held
by any Grantor shall at all times remain in the control of such Grantor, (b)
Partnership/LLC Interests evidenced by a certificate, (c) negotiable Documents
with a face amount in excess of $5,000,000, (d) Instruments with a face amount
in excess of $5,000,000, (e) Tangible Chattel Paper owned or held by such
Grantor with a face amount in excess of $5,000,000, in each case, together with
an Effective Endorsement and Assignment and (f) Supporting Obligations, as
applicable, unless, in each case, such delivery and pledge has been waived in
writing by the Administrative Agent.
Section 4.6 Control Covenants; Covenants as to Third Parties.
(a)    Such Grantor shall, at the Administrative Agent’s request, use
commercially reasonable efforts to ensure that the Administrative Agent has
Control of each Deposit Account (other than any Excluded Deposit Account) and
each Securities Account (other than any Excluded Securities Account), in each
case, owned by such Grantor. Subject to the last sentence of this paragraph and
at the Administrative Agent’s request, each Grantor shall use commercially
reasonable efforts to cause each depositary bank maintaining a Deposit Account
(other than any Excluded Deposit Account) and each Securities Intermediary
maintaining a Securities Account (other than any Excluded Securities Account),
in each case, to enter into an agreement in form and substance reasonably
satisfactory to the Administrative Agent (a “Control Agreement”), pursuant to
which, upon notice of a continuing Event of Default, such depository bank or
Securities Intermediary, as applicable, shall agree to comply with the
Administrative Agent’s instructions with respect to disposition of funds in such
Deposit Account or Securities Account, as applicable, without further consent by
any Grantor (any such depositary bank executing and delivering any such
agreement, a “Controlled Depositary”, and any such Securities Intermediary
executing and delivering any such agreement, a “Controlled Intermediary”). In
the event any such depositary bank or Securities Intermediary refuses to execute
and deliver such





--------------------------------------------------------------------------------





agreement, the Administrative Agent, in its sole discretion, may require funds
held in the applicable Deposit Account and applicable Investment Property to be
transferred to the Administrative Agent or a Controlled Depositary or Controlled
Intermediary, as applicable. The provisions in this Section 4.6(a) requiring a
Control Agreement shall not apply to any Deposit Account or Securities Account
for which the Administrative Agent is the depository bank or Securities
Intermediary.
(b)    Upon the request of the Administrative Agent, such Grantor will take such
actions and deliver all such agreements as are reasonably requested by the
Administrative Agent to provide the Administrative Agent with Control of all
Letter-of-Credit Rights with a face amount in excess of $5,000,000 and
Electronic Chattel Paper with a face amount in excess of $5,000,000 owned or
held by such Grantor and included in the Collateral, including, without
limitation, with respect to any such Electronic Chattel Paper, by having the
Administrative Agent identified as the assignee of the Record(s) pertaining to
the single authoritative copy thereof.
(c)    Unless waived by the Administrative Agent in its reasonable discretion
and after an Event of Default has occurred and is continuing, such Grantor shall
perfect and protect such Grantor’s ownership interests in all Inventory with an
aggregate value in excess of $5,000,000 stored with a consignee against
creditors of the consignee by filing and maintaining financing statements
against the consignee reflecting the consignment arrangement filed in all
appropriate filing offices, providing any written notices required by the UCC to
notify any prior creditors of the consignee of the consignment arrangement, and
taking such other actions as may be appropriate to perfect and protect such
Grantor’s interests in such inventory as a first priority purchase money
security interest under Section 2-326, Section 9-103, Section 9-324 and Section
9-505 of the UCC or otherwise. All such financing statements filed pursuant to
this Section 4.6(c) shall be assigned to the Administrative Agent, for the
benefit of the Secured Parties.
Section 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any other
Applicable Law, such Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral (other than any Collateral located
outside the United States) in such form and in such offices as the
Administrative Agent determines appropriate to perfect the Security Interests of
the Administrative Agent under this Agreement. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of Collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure the perfection of the Security
Interest in the Collateral granted herein, including, without limitation,
describing such property as “all assets” or “all personal property.”
Section 4.8 Accounts. Other than in the ordinary course of business consistent
with its past practice, no Grantor will (a) amend, supplement, modify, extend,
compromise, settle, credit or discount any Account or (b) release, wholly or
partially, any Account Debtor, except where such extension, compromise,
settlement, release, credit, discount, amendment, supplement or modification
could not reasonably be expected, either individually or in the aggregate, to
have a material adverse effect on the value of the Accounts, taken as a whole.
Section 4.9 Intellectual Property.
(a)    Except as could not reasonably be expected to have a material adverse
effect on the value of the Intellectual Property necessary for the conduct of
the business of the Borrower and its Subsidiaries taken as a whole, such Grantor
(either itself or through licensees) (i) will use each registered Trademark
(owned by such Grantor) and Trademark for which an application (owned by such
Grantor) is pending, to the extent reasonably necessary to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii)
will maintain products and services offered under such Trademark at a level
substantially consistent with the quality of such products and services as of
the date hereof, (iii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
could reasonably be expected to become invalidated or impaired in any way, (iv)
will not do any act, or knowingly omit to do any act, whereby any issued Patent
owned by such Grantor would reasonably be expected to become forfeited,
abandoned or dedicated to the public, (v) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any registered Copyright owned by such Grantor or Copyright for which an
application is pending (owned by such Grantor) could reasonably





--------------------------------------------------------------------------------





be expected to become invalidated or otherwise impaired and (vi) will not
(either itself or through licensees) do any act whereby any material portion of
such Copyrights may fall into the public domain.
(b)    Such Grantor will notify the Administrative Agent reasonably promptly if
it knows that any registration for material Intellectual Property owned by such
Grantor to the extent constituting Collateral may become forfeited, abandoned or
dedicated to the public, or of any adverse determination from a Governmental
Authority regarding such Grantor’s ownership of, or the validity of, any such
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same.
(c)    Whenever any Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property constituting Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, such Grantor shall
report such filing to the Administrative Agent within forty-five (45) days
(which time period may be extended by the Administrative Agent in its sole
discretion by written notice to such Grantor) after the last day of the fiscal
quarter in which such filing occurs and provide the Administrative Agent with a
written supplement to Schedule 3.8 of this Agreement. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the security interest of the Secured
Parties in any material Copyright, Patent or Trademark and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby, in
each case to the extent the same constitute Collateral. Notwithstanding the
foregoing, with respect to any Collateral comprising an “intent to use” United
States trademark application, a Grantor shall not be required to report the
filing of such application to the Administrative Agent, nor shall such Grantor
be required to take any other actions under this Section 4.9(c) with respect to
such trademark application, prior to the submission and acceptance by the United
States Patent and Trademark Office of an amendment to allege or a verified
statement of use pursuant to the Lanham Act 15 U.S.C. Section 1060.
Section 4.10 Investment Property; Partnership/LLC Interests
(a)    Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
those additional Investment Property or Partnership/LLC Interests (x) that do
not constitute Collateral or (y) that will be subject to the Security Interest
granted herein in favor of the Secured Parties, or (ii) enter into any agreement
or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Investment Property or
Partnership/LLC Interests or Proceeds thereof, in each case to the extent the
same constitute Collateral. The Grantors will defend the right, title and
interest of the Administrative Agent in and to any Investment Property and
Partnership/LLC Interests against the claims and demands of all Persons
whomsoever, in each case to the extent the same constitute Collateral.
(b)    If any Grantor shall become entitled to receive or shall receive any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property constituting
Collateral, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties, and promptly deliver the same to the Administrative Agent, on behalf of
the Secured Parties, in accordance with the terms hereof.
Section 4.11 Equipment. Such Grantor will maintain each item of Equipment
constituting Collateral in good working order and condition (reasonable wear and
tear and obsolescence excepted), except where such failure could not reasonably
be expected, either individually or in the aggregate, to have a material adverse
effect on the value of the Equipment, taken as a whole.
Section 4.12 Further Assurances. Upon the request of the Administrative Agent
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted.





--------------------------------------------------------------------------------





ARTICLE V
REMEDIAL PROVISIONS
Section 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Applicable Law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent may disclaim all warranties in connection with any sale or other
disposition of the Collateral, including, without limitation, all warranties of
title, possession, quiet enjoyment and the like. The Administrative Agent or any
other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by Applicable Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. To the extent permitted by Applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder except to the extent any such claims, damages,
or demands result solely from the gross negligence, bad faith or willful
misconduct of the Administrative Agent or any other Secured Party, in each case
against whom such claim is asserted. If any notice of a proposed sale or other
disposition of Collateral shall be required by Applicable Law, such notice shall
be deemed reasonable and proper if given at least ten (10) Business Days before
such sale or other disposition.
Section 5.2 Specific Remedies.
(a)    Upon the occurrence and during the continuation of an Event of Default:
(i)    the Administrative Agent may communicate with Account Debtors of any
Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance reasonably satisfactory to the Administrative Agent) its Account
Debtors subject to a Security Interest that such Accounts have been assigned to
the Administrative Agent, for the benefit of the Secured Parties;
(ii)    upon the request of the Administrative Agent, whenever any Grantor shall
receive any cash, money, checks or any other similar items of payment relating
to any Collateral (including any Proceeds of any Collateral), subject to the
terms of any Permitted Liens, such Grantor agrees that it will, within one (1)
Business Day of such receipt, deposit all such items of payment into a cash
collateral account at the Administrative Agent (the “Collateral Account”) or in
a Deposit Account (other than an Excluded Deposit Account) at a Controlled
Depositary, and until such Grantor shall deposit such cash, money, checks or any
other similar items of payment in the Collateral Account or in a Deposit Account
(other than an Excluded Deposit Account) at a Controlled Depositary, such
Grantor shall hold such cash, money, checks or any other similar items of
payment in trust for the Administrative Agent and the other Secured Parties and
as property of the Secured Parties, separate from the other funds of such
Grantor, and the Administrative Agent shall have the right in to transfer or
direct the transfer of the balance of each Deposit Account (other than an
Excluded Deposit Account) to the Collateral Account. All such Collateral and
Proceeds of Collateral received by the Administrative Agent





--------------------------------------------------------------------------------





hereunder shall be held by the Administrative Agent in the Collateral Account as
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.3;
(iii)    the Administrative Agent shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Collateral
constituting Investment Property or Partnership/LLC Interests or other Proceeds
paid in respect of any such Investment Property or Partnership/LLC Interests,
and any or all of any such Investment Property or Partnership/LLC Interests may,
at the option of the Administrative Agent and the other Secured Parties, be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Investment Property or any such
Partnership/LLC Interests at any meeting of shareholders, partners or members of
the relevant Issuers or otherwise and (B) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or Partnership/LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of such Investment Property or Partnership/LLC
Interests upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate, partnership or limited liability
company structure of any Issuer or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property or Partnership/LLC Interests, and in connection therewith,
the right to deposit and deliver any and all of such Investment Property or
Partnership/LLC Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it, but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the other Secured Parties shall not be responsible for
any failure to do so or delay in so doing. In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Collateral
consisting of Investment Property and Partnership/LLC Interests to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (A) states that an Event of Default has occurred and is continuing and (B)
is otherwise in accordance with the terms of this Agreement, without any other
or further instructions from such Grantor, and each Grantor agrees that each
Issuer shall be fully protected in so complying following receipt of such notice
and prior to notice that such Event of Default is no longer continuing, and (ii)
except as otherwise expressly permitted hereby, pay any dividends, distributions
or other payments with respect to any Investment Property or Partnership/LLC
Interests directly to the Administrative Agent; and
(iv)    the Administrative Agent shall be entitled to (but shall not be required
to): (A) proceed to perform any and all obligations of the applicable Grantor
under any Material Contract constituting Collateral and exercise all rights of
such Grantor thereunder as fully as such Grantor itself could, (B) do all other
acts which the Administrative Agent may deem necessary or proper to protect its
Security Interest granted hereunder, provided such acts are not inconsistent
with or in violation of the terms of any of the Credit Agreement, of the other
Loan Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract constituting Collateral in accordance with the Credit
Agreement, the other Loan Documents and Applicable Law, subject, however, to the
prior approval of each other party to such Material Contract to the extent
required under the Material Contract.
(b)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 5.2(a), each Grantor shall be permitted to receive all cash
dividends, payments or other distributions made in respect of any Investment
Property and any Partnership/LLC Interests, to the extent permitted in the
Credit Agreement, and to exercise all voting and other corporate, company and
partnership rights with respect to any Investment Property and Partnership/LLC
Interests.
Section 5.3 Application of Proceeds. If an Event of Default shall have occurred
and be continuing, the Administrative Agent may apply all or any part of the
Collateral or any Proceeds of the Collateral in payment in whole or in part of
the Obligations in accordance with Section 12.4 of the Credit Agreement. Only
after (a) the payment by the Administrative Agent of any other amount required
by any provision of Applicable Law, including, without limitation, Section 9-610
and Section 9-615 of the UCC, (b) the payment in full of the Obligations (other
than (1)





--------------------------------------------------------------------------------





contingent indemnification obligations not then due and (2) the Specified
Obligations as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and (c) the termination of
the Commitments, shall the Administrative Agent account for the surplus, if any,
to any Grantor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Grantor).
Section 5.4 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements to collect such deficiency.
ARTICLE VI
THE ADMINISTRATIVE AGENT
Section 6.1 Appointment of Administrative Agent as Attorney-In-Fact.
(a)    Each Grantor hereby irrevocably constitutes and appoints each of the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to (after the occurrence and during the continuance of an Event
of Default) take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives each of the Administrative Agent and any
officer or agent thereof the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following upon the
occurrence and during the continuation of an Event of Default:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property constituting Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Secured Parties’ security interest in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens (other than Permitted Liens) levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;
(iv)    execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(v)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right





--------------------------------------------------------------------------------





in respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) to the extent constituting Collateral, license or assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent was the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
Security Interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of Section
6.1(a).
(c)    The expenses of the Administrative Agent incurred in connection with
actions taken pursuant to the terms of this Agreement shall be payable by such
Grantor to the Administrative Agent in accordance with Section 14.3 of the
Credit Agreement.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.
Section 6.2 Duty of Administrative Agent. The sole duty of Administrative Agent
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. None of the Administrative Agent, any
other Secured Party or any of their respective Related Parties shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the interests of the Administrative Agent and
the other Secured Parties in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party or any of their respective
Related Parties to exercise any such powers. The Administrative Agent and the
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective Related Parties shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
Section 6.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting from or
arising out of this Agreement shall, as between the Administrative Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement to make any inquiry respecting
such authority.





--------------------------------------------------------------------------------





ARTICLE VII
MISCELLANEOUS
Section 7.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 14.1 of the Credit
Agreement; provided that notices and communications to the Grantors shall be
directed to the Grantors, at the address of the Borrower set forth in Section
14.1 of the Credit Agreement.
Section 7.2 Amendments, Waivers and Consents. None of the terms or provisions of
this Agreement may be amended, supplemented or otherwise modified, nor may they
be waived, nor may any consent be given, except in accordance with Section 14.2
of the Credit Agreement.
Section 7.3 Expenses, Indemnification, Waiver of Consequential Damages, etc.
(a)    The Grantors, jointly and severally, shall pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and each
other Secured Party in connection with enforcing or preserving any rights under
this Agreement to the extent the Borrower would be required to do so pursuant to
Section 14.3 of the Credit Agreement.
(b)    The Grantors, jointly and severally, shall pay and shall indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 5.11 of
the Credit Agreement.
(c)    The Grantors, jointly and severally, shall indemnify each Indemnitee to
the extent the Borrower would be required to do so pursuant to Section 14.3 of
the Credit Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement, to
the fullest extent permitted by Applicable Law, each Grantor shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.
(e)    No Indemnitee referred to in this Section 7.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent resulting from its bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.
(f)    All amounts due under this Section 7.3 shall be payable promptly after
demand therefor.
(g)    Each party’s obligations under this Section 7.3 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.
Section 7.4 Right of Setoff. If an Event of Default shall have occurred and
while it is continuing, each Secured Party and each of its respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Secured Party or any such Affiliate to or for the credit or the account of such
Grantor to the same extent a Lender could do so under Section 14.4 of the Credit
Agreement. The rights of each Secured Party and its respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Secured Party or its respective Affiliates may have.
Each Secured Party agrees to notify such Grantor and the Administrative Agent
promptly





--------------------------------------------------------------------------------





after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Section 7.5 Governing Law; Jurisdiction; Venue; Service of Process.
(a)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 of
the General Obligations Law of the State of New York), without reference to the
conflicts or choice of law principles thereof that would require application of
another law (but giving effect to federal laws relating to national banks).
(b)    Submission to Jurisdiction. Each Grantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether relating to this
Agreement or the transactions relating hereto in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York state court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any other
Secured Party may otherwise have to bring any action, litigation or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.
(e)    Appointment of the Borrower as Agent for the Grantors. Each Grantor
hereby irrevocably appoints and authorizes the Borrower to act as its agent for
service of process and notices required to be delivered under this Agreement or
under the other Loan Documents, it being understood and agreed that receipt by
the Borrower of any summons, notice or other similar item shall be deemed
effective receipt by each Grantor and its Subsidiaries.
Section 7.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6.
Section 7.7 Injunctive Relief. Each Grantor recognizes that, in the event such
Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor





--------------------------------------------------------------------------------





agrees that the Administrative Agent and the other Secured Parties, at the
option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.
Section 7.8 No Waiver By Course of Conduct; Cumulative Remedies. The enumeration
of the rights and remedies of the Administrative Agent and the other Secured
Parties set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent or any other Secured Party of any right or
remedy shall not preclude the exercise of any other rights or remedies, all of
which shall be cumulative, and shall be in addition to any other right or remedy
given hereunder or under the other Loan Documents or that may now or hereafter
exist at law or in equity or by suit or otherwise. Neither the Administrative
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 7.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No delay or failure to take action on the part of
the Administrative Agent or any other Secured Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Default or
Event of Default. A waiver by the Administrative Agent or any other Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
other Secured Party would otherwise have on any future occasion. No course of
dealing between any Grantor, the Administrative Agent or any Secured Party or
their respective agents or employees shall be effective to change, modify or
discharge any provision of this Agreement or any other Loan Document or to
constitute a waiver of any Default or Event of Default.
Section 7.9 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Grantor may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the other Lenders (except as
otherwise provided by the Credit Agreement).
Section 7.10 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement shall continue in full force and effect and shall
protect the Administrative Agent and the other Secured Parties against events
arising after such termination as well as before.
Section 7.11 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 7.12 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
Section 7.13 Integration. This Agreement and the other Loan Documents, and any
separate letter agreements with respect to fees, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, written or oral,
relating to the subject matter hereof. In the event of any conflict between the
provisions of this Agreement and those of the Credit Agreement, the provisions
of the Credit Agreement shall control, and in the event of any conflict between
the provisions of this Agreement and any other Security Documents, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.
Section 7.14 Acknowledgements.





--------------------------------------------------------------------------------





(a)    Each Grantor hereby acknowledges that (i) it has received a copy of the
Credit Agreement and has reviewed and understands the same and (ii) neither the
Administrative Agent nor any other Secured Party has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Grantors,
on the one hand, and the Administrative Agent and the other Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor.
(b)    Each Issuer party to this Agreement acknowledges receipt of a copy of
this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.
Section 7.15 Releases.
(a)    Subject to Section 13.9 of the Credit Agreement, at such time as the
Obligations (other than (1) contingent indemnification obligations,
(2) obligations and liabilities under Specified Cash Management Arrangements or
Specified Hedge Agreements as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made and (3)
Letters of Credit that have been Cash Collateralized or other arrangements with
respect thereto have been made that are satisfactory to the Issuing Lender)
shall have been paid in full in cash and the Commitments have been terminated,
the Collateral shall be automatically released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Grantor hereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.
(b)    Subject to Section 13.9 of the Credit Agreement, if any of the Collateral
shall be sold or otherwise disposed of by any Grantor in a transaction permitted
by the Loan Documents, then the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable to evidence the release of
the Liens created hereby on such Collateral. In the event that all the Capital
Stock of any Grantor that is a Subsidiary of the Borrower shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement, then, at the request of the Borrower and at the expense of the
Grantors, such Grantor shall be released from its obligations hereunder and, at
the reasonable request of the Borrower and at the expense of the Grantors, the
Administrative Agent shall, within a commercially reasonable period of time,
execute and deliver to the Borrower any releases or other documents reasonably
necessary or desirable to evidence such release.
Section 7.16 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 9.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.
Section 7.17 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Agreement shall be deemed coupled with an
interest and shall be irrevocable so long as any of the Obligations (other than
(1) contingent indemnification obligations not then due, (2) the Specified
Obligations as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made and (3) Letters of Credit
that have been Cash Collateralized or other arrangements with respect thereto
have been made that are satisfactory to the Issuing Lender) remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.
Section 7.18 Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates and Related Parties shall be entitled to all of the rights,
benefits and immunities conferred under Article XIII of the Credit Agreement.





--------------------------------------------------------------------------------





[Signature Pages to Follow]


80455673_8
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
FOSSIL GROUP, INC.
as a Grantor


By:_________________________    
Name:
Title:


FOSSIL STORES I, INC.,
as a Grantor
By:_________________________    
Name:
Title:


FOSSIL PARTNERS, L.P.,
as a Grantor
By:    Fossil Group, Inc.
Title:     General Partner
By:_________________________     
Name:
Title:


FOSSIL TRUST,
as a Grantor, and acting pursuant to the Agreement and Contract of Trust of
Fossil Trust dated August 31, 1994
By:_________________________    
Name:
Title:


FOSSIL INTERMEDIATE, INC.,
as a Grantor
By:_________________________    
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:_________________________     
Name:
Title:











--------------------------------------------------------------------------------







Annex D
EXHIBIT J
FORM OF JOINDER AGREEMENT


This JOINDER AGREEMENT (this “Agreement”), dated as of ______________, 20__, is
executed by __________________________, a ___________ ___________ (the
“Additional Subsidiary”), pursuant to that certain Amended and Restated Credit
Agreement dated as of March 9, 2015, by and among Fossil Group, Inc., a Delaware
corporation (the “Borrower”), the lenders from time to time party thereto, and
Wells Fargo Bank, National Association in its capacity as administrative agent
for the Lenders and as collateral agent for the Secured Parties (the
“Administrative Agent”) (as amended, restated, supplemented, renewed, extended
or otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meanings therefor
specified in the Credit Agreement.


RECITALS:


The Additional Subsidiary is a Material Domestic Subsidiary and is required to
execute this Agreement pursuant to Section 9.11(a) of the Credit Agreement.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Subsidiary hereby agrees as follows:


1.    Subsidiary Guaranty Agreement. The Additional Subsidiary hereby agrees
that it is a “Guarantor” and bound as a “Guarantor” under the terms and
provisions of the Subsidiary Guaranty Agreement with the same force and effect
as if it had been an original signatory and party thereto. The Additional
Subsidiary hereby agrees to perform and comply with all obligations, covenants
and agreements contained in, and all terms and provisions of, the Subsidiary
Guaranty Agreement applicable to it as a "Guarantor" thereunder as if it had
been an original signatory and party thereto. In furtherance of the foregoing,
the Additional Subsidiary hereby unconditionally, irrevocably and absolutely,
guarantees to the Administrative Agent, the Lenders and the other Secured
Parties the prompt and full payment and performance of all of the Guaranteed
Obligations (as such term is defined in the Subsidiary Guaranty Agreement) when
due or declared to be due and at all times thereafter as more specifically set
forth in the Subsidiary Guaranty Agreement.


2.    Collateral Agreement.


(a)     The Additional Subsidiary hereby agrees that it is a “Grantor” and bound
as a “Grantor” under the terms and provisions of the Collateral Agreement with
the same force and effect as if it had been an original signatory and party
thereto. In order to secure the payment and performance of all of the
Obligations as provided in the Collateral Agreement, the Additional Subsidiary
hereby grants and pledges to the Administrative Agent, for the ratable benefit
of itself and the other Secured Parties, a continuing security interest in and
to all of the Additional Subsidiary’s right, title and interest in and to all
Collateral of the Additional Subsidiary whether now owned or hereafter acquired
by the Additional Subsidiary or in which the Additional Subsidiary now has or
any time in the future may acquire any right, title or interest, or the power to
transfer rights therein, and wherever located or deemed located (collectively,
the “New Collateral”).


(b)     The Additional Subsidiary hereby agrees that each reference in the
Collateral Agreement and the other Loan Documents to (i) a “Grantor” or the
“Grantors” shall include the Additional Subsidiary, (ii) an “Issuer” shall
include the Additional Subsidiary, (iii) “Collateral” shall include all New
Collateral and (iv) the Collateral Agreement and “Collateral Agreement” or
“Agreement” shall mean the Collateral Agreement as supplemented hereby.


(c)    The Additional Subsidiary hereby agrees that its shall deliver to the
Administrative Agent such certificates and other documents (including, without
limitation, UCC-1 Financing Statements, stock certificates and stock powers) and
take such action as the Administrative Agent shall reasonably request in order
to effectuate the terms hereof and the Collateral Agreement.





--------------------------------------------------------------------------------







(d)    Attached hereto as Annex A is all the information required to be provided
on Schedules 3.3, 3.6, 3.7, 3.8, 3.10, 3.11 and 3.12 to the Collateral
Agreement, setting forth all information required to be provided therein with
respect to the Additional Subsidiary. For purposes of this clause (d), all
references to “Closing Date” or “the date hereof” (or similar terms) that
qualify such Schedules shall be deemed to mean the date of this Agreement.


3.    The Additional Subsidiary hereby acknowledges receipt of copies of the
Credit Agreement, the Subsidiary Guaranty Agreement, the Collateral Agreement
and the other Loan Documents to which it is a party and agrees for the benefit
of the Administrative Agent and the Secured Parties to be bound thereby and to
comply with the terms thereof insofar as such terms are applicable to it.


4.    This Agreement shall be deemed to be part of, and supplemental to, the
Subsidiary Guaranty Agreement and the Collateral Agreement and shall be governed
by all the terms and provisions of the Subsidiary Guaranty Agreement and the
Collateral Agreement, which terms and provisions are incorporated herein by
reference. Except as modified hereby, the terms and provisions of the Subsidiary
Guaranty Agreement and the Collateral Agreement are ratified and confirmed and
shall continue in full force and effect as valid and binding agreements of the
Additional Subsidiary enforceable against it in accordance with the terms
thereof. The Additional Subsidiary hereby waives notice of the Administrative
Agent's, the Lenders' and the Secured Parties' acceptance of this Agreement.




[Signature Page Follows]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Additional Subsidiary has executed this Agreement as of
the day and year first written above.


ADDITIONAL SUBSIDIARY:


[________________________________]




By: _____________________________                Name:
Title:













--------------------------------------------------------------------------------














--------------------------------------------------------------------------------







Schedule 1
Material Domestic Subsidiaries
Material Domestic Subsidiary
Jurisdiction of Organization
Fossil Trust
Delaware
Fossil Stores I, Inc.
Delaware
Fossil Intermediate, Inc.
Delaware
Fossil Partners, L.P.
Texas



Material First-Tier Foreign Subsidiaries
Material First-Tier Foreign Subsidiary
Jurisdiction of Organization
Fossil Europe B.V.
Netherlands
Fossil (East) Limited
Hong Kong


















